As filed with the Securities and Exchange Commission on July 27, 2012 Securities Act Registration No. 333-57548 Investment Company Act Registration No. 811-10319 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] [Ö] [ ] Post-Effective Amendment No.27 [Ö] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.28 [Ö] USA MUTUALS (Exact Name of Registrant as Specified in Charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (800) 688-8257 Joseph C. Neuberger U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin53202 Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 2nd Floor Milwaukee, Wisconsin53202 It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b) of Rule 485. [Ö]on July 29, 2012 pursuant to paragraph (b) of Rule 485. []60 days after filing pursuant to paragraph (a)(1) of Rule 485. []on (date) pursuant to paragraph (a)(1) of Rule 485. [ ]75 days after filing pursuant to paragraph (a)(2) of Rule 485. [ ]on (date) pursuant to paragraph (a)(2) of Rule 485. [X] Explanatory Note: This Post-Effective Amendment No. 27 to the Registration Statement of USA Mutuals is being filed to add the audited financial statements and certain related financial information for the fiscal year ended March 31, 2012. Prospectus July 29, 2012 Vice Fund Investor Class Shares (VICEX) Class A Shares (VICAX) Class C Shares (VICCX) Generation Wave Growth Fund Investor Class Shares (GWGFX) Phone: 1-866-264-8783 Web: www.USAMutuals.com Investment Advisor Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street, Suite 900 Dallas, Texas 75201 Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 Vice Fund 1 Generation Wave Growth Fund 5 PURCHASE AND SALE OF FUND SHARES, TAXES AND FINANCIAL INTERMEDIARY COMPENSATION 9 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 10 Vice Fund 10 Generation Wave Growth Fund 11 General Investment Policies of the Funds 12 Principal Risks of Investing in the Funds 12 Disclosure of Portfolio Holdings Information 16 MANAGEMENT OF THE FUNDS 16 The Advisor 16 Portfolio Manager 16 SHAREHOLDER INFORMATION 17 Choosing a Share Class 17 Sales Charge Reductions and Waivers 18 Valuation of Fund Shares 19 Buying Shares 20 Selling Shares 23 Exchanging Shares 26 General Transaction Policies 27 DISTRIBUTION OF FUND SHARES 27 DISTRIBUTIONS AND TAXES 28 Distributions 28 Taxes 28 FINANCIAL HIGHLIGHTS 30 FOR MORE INFORMATION 35 This prospectus applies to Investor Class, Class A and Class C shares of the Vice Fund and Investor Class shares of the Generation Wave Growth Fund (each, a “Fund,” and collectively, the “Funds”).The Generation Wave Growth Fund is also currently authorized to issue Class A and Class C shares, which are described in a separate prospectus. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares Summary Section Vice Fund Investment Objective The Fund’s investment objective is long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Investor Class shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Class Shares Class A Shares Class C Shares Maximum Front-End Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None 5.75% None Maximum Contingent Deferred Sales Charge (Load) (as a percentage of the shares redeemed within 12 months of purchase)(1) None None 1.00% Maximum Contingent Deferred Sales Charge (Load) (as a percentage of purchases of $1,000,00 or more that are redeemed within 18 months of purchase)(1) None 1.00% None Redemption Fee (as a percentage of amount redeemed on shares held 60 days or less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% 0.95% 0.95% Distribution (12b-1) Fees(2) 0.25% 0.25% 1.00% Other Expenses 0.53% 0.54% 0.52% Total Annual Fund Operating Expenses 1.73% 1.74% 2.47% Expense Recoupment 0.04% 0.00% 0.00% Total Annual Fund Operating Expenses After Expense Recoupment(3) 1.77% 1.74% 2.47% The contingent deferred sales charge (“CDSC”) is based on the net asset value (“NAV”) of the shares at the time of purchase. The Fund has adopted a distribution plan pursuant to Rule 12b-1 (the “Rule 12b-1 Plan”) under the Investment Company Act of 1940, as amended (the “1940 Act”).Under the Rule 12b-1 Plan, the Fund may pay an annual Rule 12b-1 distribution fee of up to 0.50% for Class A shares.As of the date of this prospectus, the Fund’s Board of Trustees (the “Board of Trustees”) has authorized a Rule 12b-1 distribution fee of only 0.25% for Class A shares. ( 3) Mutuals Advisors, Inc. (“MAI” or “Adviser”), the Fund’s investment adviser, has contractually agreed to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short sales, brokerage, dividends on short positions and acquired fund fees and expenses and extraordinary expenses) to 1.85%, 1.85% and 2.60% of average net assets of the Fund for Investor Class shares, Class A shares and Class C shares, respectively, through July 31, 2013, with such renewal terms of one year, each measured from the date of renewal, as may be approved by the Fund’s Board of Trustees (the “Board of Trustees”), unless either the Board of Trustees or MAI terminates the agreement prior to such renewal.Subject to approval by the Board of Trustees, MAI may request recoupment of previously waived fees and paid expenses from the Fund for three years after the end of the fiscal year in which such fees and expenses were waived or paid, subject to the expense waiver and reimbursement agreement. Example The following Example is intended to help you compare the cost of investing in the Investor Class shares of the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Investor Class shares of the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that you reinvest all dividends and distributions, and that the Fund’s operating expenses remain the same each year.The fee waiver/expense reimbursement agreement discussed in the table above is reflected only through July 31, 2013.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 1 One Year Three Years Five Years Ten Years Investor Class $180 $557 $959 $2,084 Class A $742 $1,091 $1,464 $2,509 Class C $350 $770 $1,316 $2,806 If you did not redeem your Class C shares, you would pay the following expenses: Class C $250 $770 $1,316 $2,806 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These transaction costs, and potentially higher taxes, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 83.66% of the average value of its portfolio. Principal Investment Strategies The Fund, a non-diversified investment company, invests primarily in equity securities (i.e.,common stocks, preferred stocks and securities convertible into common stocks) of small, medium and large capitalization companies, which include U.S. issuers and foreign issuers, including those whose securities are traded in foreign jurisdictions, as well as those whose securities are traded in the U.S. as American Depositary Receipts (“ADRs”). Under normal market conditions, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of companies that derive a significant portion of their revenues from a group of vice industries that includes the alcoholic beverages, tobacco, gaming and defense/aerospace industries.The Fund will concentrate at least 25% of its net assets in this group of vice industries (but no more than 80% of its net assets in any single industry). The Fund will also participate in other strategies in an attempt to generate incremental returns, including short selling of securities and certain options strategies.Use of these strategies may vary depending upon market and other conditions, and may be limited by regulatory and other constraints to which the Fund is subject. For cash management purposes, the Fund may hold up to 20% of its net assets in cash or similar short-term, high-quality debt securities.These short-term debt securities and money market instruments include commercial paper, certificates of deposit, bankers’ acceptances, shares of money market mutual funds, U.S. Government securities and repurchase agreements. Principal Risks The risks associated with an investment in the Vice Fund can increase during times of significant market volatility.The principal risks of the Vice Fund include: ● the risk that you could lose all or portion of your investment in the Fund; ● the risk that certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market; ● the risk that investment strategies employed by MAI in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments; ● the risk that asset allocation to a particular strategy does not reflect actual market movement or the effect of economic conditions; ● because the Fund is non-diversified (meaning that compared to diversified mutual funds, the Fund may invest a greater percentage of its assets in a particular issuer), its shares may be more susceptible to adverse changes in the value of a particular security than would be the shares of a diversified mutual fund; Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 2 ● because the Fund will concentrate at least 25% of its net assets in the group of four vice industries identified in this prospectus, the Fund may be subject to the risks affecting those industries, including the risk that the securities of companies within those industries will underperform due to adverse economic conditions, regulatory or legislative changes or increased competition affecting those industries, more than would a fund that invests in a wide variety of industries; ● the risk of investing in small- to mid-capitalization companies whose performance can be more volatile and who face greater risk of business failure, which could increase the volatility of the Fund’s portfolio; ● the risk that the Fund may have difficulty selling small- to mid-capitalization securities during a down market due to lower liquidity; ● the risk that political, social or economic instability in foreign developed markets may cause the value of the Fund’s investments in foreign securities to decline; ● currency-rate fluctuations due to political, social or economic instability may cause the value of the Fund’s investments to decline; ● the risk of investing in derivatives, specifically call and put options, for hedging purposes and to reduce Fund volatility, as well as direct investment; and ● the risk of loss if the value of a security sold short increases prior to the scheduled delivery date, since the Fund must pay more for the security than it has received from the purchaser in the short sale. Performance The performance information demonstrates the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare with those of a broad measure of market performance.The information shown assumes reinvestment of distributions.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available through the Fund’s website at www.usamutuals.com. Vice Fund - Investor Class Shares(1) Calendar Year Returns as of December 31 (1) The returns shown in the bar chart are for the Fund’s Investor Class shares.Class A and Class C shares would have substantially similar returns because the Fund’s Investor Class, Class A and Class C shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the classes do not have the same expenses.Sales loads are not reflected in the bar chart or in the best and worst quarterly returns set forth below.If sales loads were reflected, the returns shown would have been lower. The calendar year-to-date return for the Fund’s Investor Class shares as of June 30, 2012 was 10.52%.During the period shown in the bar chart, the best performance for a quarter was 21.72% (for the quarter ended June 30, 2003).The worst performance was -20.12% (for the quarter ended December 31, 2008). Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 3 Average Annual Total Returns (Investor Class Shares)(1) (For the periods ended December 31, 2011) One Year Five Years Since Inception (8/30/2002) Investor Class Shares Return Before Taxes 10.82% 0.29% 8.20% Return After Taxes on Distributions 10.65% 0.02% 7.99% Return After Taxes on Distributions and Sale of Fund Shares 7.26% 0.22% 7.24% S&P 500 Index® (reflects no deductions for fees, expenses or taxes) 2.11% (0.25)% 5.54% (1) The returns in the table are for Investor Class shares but Class A and Class C shares would have substantially similar annual returns because the Fund’s Investor Class, Class A and Class C shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the classes do not have the same expenses.Sales loads are not reflected in the table.If sales loads were reflected, the returns shown would have been lower. After-tax returns are shown for Investor Class shares and will vary for Class A and Class C shares.After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Investment Advisor Mutuals Advisors, Inc. is the Fund’s investment advisor. Portfolio Manager Mr. Gerald Sullivan, Portfolio Manager, has managed the Fund since June 1, 2011. For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page 9. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 4 Generation Wave Growth Fund Investment Objective The investment objective of the Fund is capital appreciation over the long term while at times providing a low level of current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Investor Class shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of amount redeemed on shares held 60 days or less) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Other Expenses 1.35% Acquired Fund Fees and Expenses 0.02% Total Annual Fund Operating Expenses(1) 2.32% Less:Fee Waiver/Expense Reimbursement -0.55% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(2) 1.77% Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of the prospectus which does not reflect acquired fund fees and expenses. ( 2) Mutual Advisors, Inc. (“MAI” or “Adviser”), the Fund’s investment adviser, has contractually agreed to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short positions, brokerage, acquired fund fees and expenses and extraordinary expenses) to 1.75% of average net assets of the Fund through July 31, 2013, with such renewal terms of one year, each measured from the date of renewal, as may be approved by the Fund’s Board of Trustees (the “Board of Trustees”), unless either the Board of Trustees or MAI terminates the agreement prior to such renewal. Example The following Example is intended to help you compare the cost of investing in the Investor Class shares of the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in Investor Class shares of the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% rate of return each year, that you reinvest all dividends and distributions, and that the Fund’s operating expenses remain the same each year.The fee waiver/expense reimbursement agreement discussed in the table above is reflected only through July 31, 2013.Although your actual costs may be higher or lower, based on these assumptions your costs for the Fund would be: One Year Three Years Five Years Ten Years $180 $672 $1,190 $2,614 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These transaction costs, and potentially higher taxes, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 127.99% of the average value of its portfolio. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 5 Principal Investment Strategies To best achieve its investment objective, the Fund, a non-diversified investment company, invests primarily in equity securities (i.e. common stocks, preferred stocks and securities convertible into common stocks) of small, medium or large capitalization companies, both domestic and foreign, in different market sectors.The Fund may also invest in third-party investment companies.In addition, the Fund may borrow money, a practice known as “leveraging,” to meet redemptions, for other emergency purposes or to increase its portfolio holdings. The Fund may, to a more limited degree, also purchase fixed-income securities.Additionally, the Fund may engage in short sales and certain options strategies. It is anticipated that at any given time, the companies in which the Fund invests may fall anywhere on the spectrum of industries and sectors currently available focusing on the demographic, economic and lifestyle trends of any one or all of the Baby Boomer (persons born between 1946 and 1964), Generation X (persons born between 1965 and 1980), and Generation Y (persons born between 1980 and the late 1990s) populations.The Fund may, from time to time, have greater than 25% of its net assets concentrated in one or more sectors (but no more than 80% of its net assets in any single sector), such as the consumer discretionary, consumer staples, commodities, energy, financials, industrials, health care, materials, real estate, technology, telecommunications, and utilities sectors. The Fund’s portfolio manager begins his investment process with a top-down, macroeconomic analysis of equities; the impact of demographics is an important element of this analysis.The portfolio manager’s individual security selection follows, and is based upon a careful evaluation of fundamentals and various valuation measures of companies operating within targeted industry groups.Sell decisions can be driven by larger, market-related concerns (e.g., the portfolio manager believes that the broader market is in a correcting phase) or by company-specific factors (e.g., the company’s fundamentals are not delivering as expected or all catalysts have materialized thus limiting further upside). For cash management purposes, the Fund may hold up to 20% of its net assets in cash or similar short-term, high-quality debt securities.These short-term debt securities and money market instruments include commercial paper, certificates of deposit, bank deposits, bankers’ acceptances, shares of money market mutual funds, U.S. Government securities and repurchase agreements. Principal Risks The risks associated with an investment in the Fund can increase during times of significant market volatility.The principal risks of the Fund include: ● the risk that you could lose all or portion of your investment in the Fund; ● the risk that certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market; ● the risk that investment strategies employed by MAI in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments; ● the risk that asset allocation to a particular strategy does not reflect actual market movement or the effect of economic conditions; ● because the Fund is non-diversified (meaning that compared to diversified mutual funds, the Fund may invest a greater percentage of its assets in a particular issuer), its shares may be more susceptible to adverse changes in the value of a particular security than would be the shares of a diversified mutual fund; ● because the Fund may concentrate its investments in one or more sectors, the Fund may be subject to the risks affecting a particular sector, including the risk that the securities of companies within a particular sector will underperform due to adverse economic conditions, regulatory or legislative changes or increased competition affecting the sector, more than would a fund that invests in a wide variety of market sectors; ● the risk of investing in small- to mid-capitalization companies whose performance can be more volatile and who face greater risk of business failure, which could increase the volatility of the Fund’s portfolio; ● the risk that the Fund may have difficulty selling small- to mid-capitalization securities during a down market due to lower liquidity; Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 6 ● the risk of interest rate fluctuation in connection with investments in bonds or other fixed-income securities; ● the risk that an issuer of fixed-income securities will not make timely payments of principal and interest (credit risk); ● there is no assurance the U.S. Government will provide financial support on securities issued or guaranteed by the U.S. Government, its agencies and instrumentalities; ● the risk that political, social or economic instability in foreign developed and emerging markets may cause the value of the Fund’s investments in foreign securities to decline; ● the risk that leveraging may exaggerate the effect on net asset value of any increase or decrease in the market value of the Fund’s portfolio; ● the risk associated with bearing indirect fees and expenses charged by any underlying investment companies in which the Fund may invest in addition to its direct fees and expenses, as well as indirectly bearing the principal risks of those investment companies; ● currency-rate fluctuations due to political, social or economic instability may cause the value of the Fund’s investments to decline; ● the risk of investing in derivatives, specifically call and put options, for hedging purposes and to reduce Fund volatility, as well as direct investment; and ● the risk of loss if the value of a security sold short increases prior to the scheduled delivery date, since the Fund must pay more for the security than it has received from the purchaser in the short sale. Performance The performance information demonstrates the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare with those of a broad measure of market performance.The information shown assumes reinvestment of distributions.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available through the Fund’s website at www.usamutuals.com. Generation Wave Growth Fund - Investor Class Shares Calendar Year Returns as of December31 The Fund’s calendar year-to-date return for the Fund’s Investor Class shares as of June 30, 2012 was 4.93%.During the period shown in the bar chart, the best performance for a quarter was 19.12% (for the quarter ended June 30, 2003).The worst performance was -20.07% (for the quarter ended December 31, 2008). Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 7 Average Annual Total Returns (For the periods ended December 31, 2011) One Year Five Years Ten Years Since Inception (6/21/2001) Investor Class Shares Return Before Taxes (6.25)% (3.80)% 1.15% 1.11% Return After Taxes on Distributions (6.25)% (5.07)% 0.45% 0.44% Return After Taxes on Distributions and Sale of Fund Shares (4.06)% (3.19)% 0.97% 0.94% S&P 500 Index® (reflects no deductions for fees, expenses or taxes) 2.11% (0.25)% 2.92% 2.12% After-tax returns are shown for Investor Class shares and are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the effect of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor Mutuals Advisors, Inc. is the Fund’s investment advisor. Portfolio Manager Mr. Gerald Sullivan, Portfolio Manager, has managed the Fund since June 1, 2011. For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page 9. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 8 Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation Purchase and Sale of Fund Shares You may purchase or redeem shares by mail (USA MUTUALS, c/o U.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), or by telephone at 1-866-264-8783.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly for information relative to the purchase or sale of Fund shares.The minimum initial amount of investment in the Funds and exchanges into the Funds from another fund in the USA MUTUALS fund family is $1,000 for retirement accounts and $2,000 for other types of accounts.Subsequent investments in the Funds for all types of accounts may be made with a minimum investment of $100. Tax Information The Funds’ distributions are taxable, and will be taxed as ordinary income or long-term capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.You may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Funds and their related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Funds over another investment.Ask your advisor or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 9 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Vice Fund Investment Objective The investment objective of the Fund is long-term growth of capital.This objective and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Board of Trustees without shareholder approval. Principal Investment Strategies To achieve its investment objective, the Fund, a non-diversified investment company, invests primarily in equity securities (i.e.,common stocks, preferred stocks and securities convertible into common stocks) of small, medium and large capitalization companies, which include U.S. issuers and foreign issuers, including those whose securities are traded in foreign jurisdictions, as well as those whose securities are traded in the U.S. as ADRs. Portfolio companies chosen for investment by the Fund are selected from a universe of companies that derive a significant portion of their revenues from the alcoholic beverages, tobacco, gaming and defense/aerospace industries.For purposes of this selection process, the term “significant portion” means that approximately 25% or more of a portfolio company’s revenues are derived from the alcoholic beverages, tobacco, gaming and/or defense/aerospace industries. Companies within this universe, using the aforementioned criteria, are then further analyzed in order to determine their potential for capital appreciation.This process begins with a top-down analysis of each industry’s macroeconomic climate and ends with a thorough examination of company fundamentals, including factors such as valuation, sales and earnings growth, profitability, indebtedness and competitive position. Sell decisions with respect to the Company’s investment in a particular company may occur when it appears that the company is no longer able to achieve the results generally expected due to either a company specific issue, such as a loss of a key customer, or a change in industry dynamics.MAI will sell a security when appropriate and consistent with the Fund’s investment objective and policies, regardless of the effect on the Fund’s portfolio turnover rate.Buying and selling securities generally involves some expense to the Fund, such as broker commissions and other transaction costs.An increase in the portfolio turnover rate involves correspondingly greater transaction costs and increases the potential for short-term capital gains, which are taxable as ordinary income and may affect the Fund’s returns. Under normal market conditions, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of companies that derive a significant portion of their revenues from a group of vice industries that includes the alcoholic beverages, tobacco, gaming and defense/aerospace industries.The Fund will concentrate at least 25% of its net assets in this group of four vice industries (but no more than 80% of its net assets in any single industry). The Fund will also participate in other strategies in an attempt to generate incremental returns, including short selling of securities and certain options strategies.Use of these strategies may vary depending upon market and other conditions, and may be limited by regulatory and other constraints to which the Fund is subject. For cash management purposes, the Fund may hold up to 20% of its net assets in cash or similar short-term, high-quality debt securities.These short-term debt securities and money market instruments include commercial paper, certificates of deposit, bankers’ acceptances, shares of money market mutual funds, U.S. Government securities and repurchase agreements.These investments represent the assets that remain after MAI has committed available assets to desirable investment opportunities. Who May Want to Invest in the Fund The Fund may be appropriate for investors who are looking for an equity component to complete their portfolio, are willing to assume the risk of investing in equity securities and seek capital appreciation on investments in equity securities.The Fund is not appropriate for investors that have short-term financial goals. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 10 Generation Wave Growth Fund Investment Objective The investment objective of the Fund is capital appreciation over the long term while at times providing a low level of current income.This objective and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Board of Trustees without shareholder approval. Principal Investment Strategies To best achieve its investment objective, the Fund, a non-diversified investment company, invests primarily in equity securities (i.e. common stocks, preferred stocks and securities convertible into common stocks) of small, medium or large capitalization companies, both domestic and foreign, in different market sectors.The Fund may also invest in third-party investment companies.In addition, the Fund may borrow money, a practice known as “leveraging,” to meet redemptions, for other emergency purposes or to increase its portfolio holdings. The Fund may, to a more limited degree, also purchase fixed-income securities.Additionally, the Fund may engage in short sales and certain options strategies. However, when market conditions are unfavorable for profitable investing or when suitable investments are not otherwise available, the Fund may from time to time invest any amount in cash or high-quality short-term securities as a temporary defensive position. It is anticipated that at any given time, the companies in which the Fund invests may fall anywhere on the spectrum of industries and sectors currently available focusing on the demographic, economic and lifestyle trends of any one or all of the Baby Boomer (persons born between 1946 and 1964), Generation X (persons born between 1965 and 1980), and Generation Y (persons born between 1980 and the late 1990s) populations. The Fund may, from time to time, have greater than 25% of its net assets concentrated in one or more sectors (but no more than 80% of its net assets in any single sector), such as the consumer discretionary, consumer staples, commodities, energy, financials, industrials, health care, materials, real estate, technology, telecommunications, and utilities sectors. The Generation Wave title of the Fund refers specifically to MAI’s belief in the unique demographic, economic and lifestyle trends of the various generational influences.Consequently, the Fund is designed to capitalize on the industries that MAI believes will most likely to benefit from the spending and other economic habits of generational communities.Entire industries, such as health care, financial services and technology, will be reshaped by the changing needs and spending habits of each generation.By investing in varying combinations of companies in these industries, MAI attempts to optimize growth over the long term while seeking to minimize risks, though there is no guarantee that such risks will be minimized. MAI’s investment process for selecting the companies in which the Fund invests begins with a thorough, top-down analysis of the macro environment for equities in general and the major trends and themes developing within the sectors most influenced by generational factors.Following this macro analysis, MAI’s individual security selection is the result of a rigorous evaluation of a company’s fundamentals and various valuation measures of companies operating within targeted industry groups. Specifically, MAI seeks to identify companies that it believes will be positively impacted by the macro industry backdrop where there are future catalysts that could lead to a systemic change in a company’s business or in its valuation. If appropriate, MAI will re-balance the Fund’s investments to meet the appropriate asset mix as determined by MAI’s investment process set forth above.Continually monitoring and re-balancing the Fund’s investments (if necessary) ensures that returns are maximized to avoid dependence on one area of the market.MAI will also regularly evaluate the macroeconomics of the categories for shifts that may necessitate a re-evaluation of the entire allocation process.MAI will sell a security when appropriate and consistent with the Fund’s investment objective and policies, regardless of the effect on the Fund’s portfolio turnover rate.Sell decisions can be driven by larger, market-related concerns (e.g., the portfolio manager believes that the broader market is in a correcting phase) or by company-specific factors (e.g., the company’s fundamentals are not delivering as expected or all catalysts have materialized thus limiting further upside). Buying and selling securities generally involves some expense to the Fund, such as broker commissions and other transaction costs.An increase in the portfolio turnover rate involves correspondingly greater transactions costs and increases the potential for short-term capital gains, which are taxable as ordinary income and may affect the Fund’s returns. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 11 For cash management purposes, the Fund may hold up to 20% of its net assets in cash or similar short-term, high-quality debt securities.These short-term debt securities and money market instruments include commercial paper, certificates of deposit, bank deposits, bankers’ acceptances, shares of money market mutual funds, U.S. Government securities and repurchase agreements.These investments represent the assets that remain after MAI has committed available assets to desirable investment opportunities. Who May Want to Invest The Fund is designed to pursue maximum capital appreciation with the assumption of an above-average level of risk.Accordingly, it is appropriate for the long-term (seven years or longer time horizon) mutual fund investor seeking maximum capital appreciation with the assumption of an above-average level of market risk. General Investment Policies of the Funds Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, MAI may invest up to 100% of a Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in a Fund not achieving its investment objective.Furthermore, to the extent that a Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Changes to Investment Objectives and Strategies.Except as noted below for the Vice Fund, the Funds’ investment objectives, investment strategies and policies stated above are not fundamental and may be changed by sole action of the Board of Trustees without shareholder approval. The Vice Fund will not change its name or policy of investing at least 80% of its net assets in equity securities of companies that derive a significant portion of their revenues from the alcoholic beverages, tobacco, gaming and defense/aerospace industries without providing shareholders with at least 60 days’ prior written notice.Furthermore, the Vice Fund’s policy of concentrating at least 25% of its net assets in the group of four vice industries identified in this prospectus (but no more than 80% of its net assets in any single industry) is fundamental, which means that it cannot be changed without the approval of the Vice Fund’s shareholders. Principal Risks of Investing in the Funds Before investing in the Funds, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose money by investing in the Funds.Except as otherwise noted, the following risks apply to each of the Funds: ● Stock Market Risks.The Funds invest in equity securities.Stock market prices of securities may be adversely affected by many factors, such as an issuer’s having experienced losses or by the lack of earnings or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.If the stock market declines in value, shares of the Funds are likely to decline in value.Furthermore, a Fund’s focus on certain types of stocks (such as small or large capitalization) and style of investing (such as value or growth) subjects it to the risk that its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style (such as the general market). ● Recent Market Events.U.S. and international markets have experienced significant volatility in recent years.The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties.Concerns have spread to domestic and international equity markets.In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.As a result of this significant volatility, many of the risks discussed herein associated with an investment in a Fund may be increased.The U.S. government has taken numerous steps to alleviate these market concerns.However, there is no assurance that such actions will be successful.Continuing market problems may have adverse effects on the Funds. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 12 ● Management Risks.Judgments about the attractiveness, value and potential appreciation of particular investments may prove to be incorrect and may not anticipate actual market movements or the impact of economic conditions generally.In fact, no matter how well market conditions are evaluated, the investments held by the Funds may fail to produce the intended result, and you could lose money on your investment in the Funds. ● Asset Allocation Risks.The Funds emphasize asset allocation strategies and the combination of investments in one or more industries or sectors.Furthermore, although the Funds have ranges of equity and fixed-income allocations, the types of equity or fixed-income securities or other investments invested in by a Fund and the proportion of such investments involve highly subjective judgments and each Fund is designed to reflect those judgments.As a consequence, a principal risk of the Funds involves the risk that those judgments may not anticipate actual market movements or the effect of economic conditions generally. ● Small and Medium Capitalization Risks.To the extent that the Funds invest in the equity securities of companies with small and medium size capitalizations, the Funds are subject to certain risks.Companies with small and medium size capitalizations often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility and risk of loss of the Funds’ assets. ● Liquidity Risks.The securities of many companies with small and medium size capitalizations may have less “float” (the number of shares that normally trade on a given day) and less interest in the market and therefore are subject to liquidity risk.Liquidity risk is the risk that certain securities may be difficult or impossible to sell at the time and price that a Fund would like to sell. ● Non-Diversification Risks.The Funds are “non-diversified” and therefore are not required to meet certain diversification requirements under federal securities laws.Each Fund may invest a greater percentage of its assets in the securities of a single issuer.However, a decline in the value of an investment in a single issuer could cause a Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio. ● Foreign Securities Risks.The Funds may invest in foreign securities.Foreign securities may involve more risks than those associated with U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, capital reinvestment, and resource self-sufficiency.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. ● Emerging Market Risks.The Funds may invest in foreign securities and/or ADRs of emerging market-domiciled companies.In addition to the risks of foreign securities in general, countries in emerging markets can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. ● Currency Risks. The risk that fluctuations in currency exchange rates will negatively affect securities denominated in, and/or receiving revenues in, foreign currencies. Adverse changes in currency exchange rates (relative to the U.S. dollar) may erode or reverse any potential gains from the Funds’ investment in securities denominated in a foreign currency or may widen existing losses. ● Derivatives Risk.The Funds may invest in derivative securities, specifically call and put options, for hedging purposes and to reduce Fund volatility, as well as direct investment. These are financial instruments that derive their performance from the performance of an underlying index or asset.Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Funds.The Funds could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge, or if the Funds are unable to liquidate a position because of an illiquid secondary market.Derivatives may also make each Fund’s portfolio less liquid and difficult to value, especially in declining markets, and the counterparty may fail to honor contract terms. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 13 ● Short Selling Risk. Short sales involve selling a security that the Funds borrow and do not own.The Funds may sell securities short only on a fully collateralized basis, as permitted by SEC interpretations.At the time of a short sale, the Funds will establish and maintain a segregated account consisting of liquid assets equal in value to the purchase price due on the settlement date under the short sale period.The value of the liquid assets will be marked to market daily. The Funds may engage in short sales if MAI anticipates that the security’s market purchase price will be less than its borrowing price.Short sales carry significant risk, including the risk of loss if the value of a security sold short increases prior to the scheduled delivery date, since a Fund must pay more for the security than it has received from the purchaser in the short sale. ● Sector/Industry Concentration Risks.To the extent that a Fund concentrates its investments under the investment policies described in this prospectus, it may be subject to the risks affecting a particular sector or industry more than would a more broadly diversified fund.Furthermore, each industry or sector possesses particular risks that may not affect other industries or sectors, including the risk that the securities of companies within that one sector or industry will underperform due to adverse economic conditions, regulatory or legislative changes or increased competition affecting the sector or industry.The risks relating to specific sectors or industries that a Fund may invest in are set forth below: Generation Wave Growth Fund: ● Commodities Sector Risks. To the extent that the Generation Wave Growth Fund concentrates investments in the commodities sector, it will be subject to the risks of that sector, including changes in overall market movements, commodity index volatility, changes in interest rates, or factors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, and tariffs, fluctuation in prices of industrial metals, precious metals, agriculture, and livestock commodities due to factors such as changes in value, supply and demand, and governmental regulatory policies.Exposure to the commodities markets may subject the Generation Wave Growth Fund to greater volatility than investments in traditional securities. ● Consumer Discretionary Sector Risks. To the extent that the Generation Wave Growth Fund concentrates investments in the consumer discretionary sector, it will be subject to the risks of that sector, including negative changes in the domestic and international economies, interest rates, competition, consumer confidence, disposable household income, and consumer spending, and severe competition and changes in demographics and consumer tastes, which may have an adverse effect on the performance of these companies. ● Consumer Staples Sector Risks. To the extent that the Generation Wave Growth Fund concentrates investments in the consumer staples sector, it will be subject to the risks of that sector, including negative changes in the domestic and international economies, interest rates, competition, consumer confidence, and consumer spending. These companies also are subject to the risk that government regulation could affect the permissibility of using various production methods and food additives, which regulations could affect company profitability. The success of food, household, and personal products companies may be strongly affected by consumer tastes, marketing campaigns, and other factors affecting supply and demand. ● Energy Sector Risks. To the extent that the Generation Wave Growth Fund concentrates investments in the energy sector, it will be subject to the risks of that sector, including the effects of supply and demand both for their specific product or service and for energy products in general.The price of oil and gas, exploration and production spending, government regulation, world events, and economic conditions will likewise affect the performance of these companies.Securities of companies in the energy field are subject to swift price and supply fluctuations caused by events relating to international politics, energy conservation, the success of exploration projects, and tax and other governmental regulatory policies. ● Financials Sector Risks.To the extent that the Generation Wave Growth Fund concentrates its investments in the financials sector, it will be subject to the risks of the sector, including risks that the financials sector may be adversely affected by changes in economic conditions and interest rates, as well as legislative initiatives, all of which may affect the profitability of companies in that sector. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 14 ● Health Care Sector Risks.To the extent that the Generation Wave Growth Fund concentrates its investments in the health care sector, it will be subject to similar risks of the technology sector discussed below, and additional risks including risks related to legislative and regulatory action, which may affect profitability of companies in that sector.Furthermore, companies in the health care sector are subject to government regulation of their products and services, a factor which could have a significant and possibly unfavorable effect on the price and availability of such products or services.Health care service provider companies are subject to the risk that government subsidy funds in the future may subject to great uncertainty, as well as risks related to changes in the regulation and operation of the private health insurance industry. ● Industrials Sector Risks. To the extent that the Generation Wave Growth Fund concentrates investments in the industrials sector, it will be subject to the risks of that sector, including the effects supply and demand both for their specific product or service and for industrial sector products in general.Government regulation, world events, and economic conditions will affect the performance of these companies.These companies can also be cyclical, subject to sharp price movements, and significantly affected by government spending policies. ● Materials Industries Sector Risks.To the extent that the Generation Wave Growth Fund concentrates its investments in the materials sector, it will be subject to the risks of that sector.The materials sector includes companies involved with the discovery, development and processing of raw materials, including the mining and refining of metals, chemical producers and forestry products.Companies in the materials sector are subject to general risks posed by economic slow down or recession as well as market risk to the extent that investors prefer securities of issuers in other sectors perceived to offer greater opportunities for faster growth. ● Real Estate Sector Risks.To the extent that the Generation Wave Growth Fund concentrates investments in the real estate sector, it will be subject to the risks of that sector, including risks related to possible declines in the value of real estate; risks related to general and local economic conditions; possible lack of availability of mortgage funds; overbuilding; extended vacancies of properties; increases in competition, property taxes, and operating expenses; changes in zoning laws; costs resulting from the clean-up of, and liability to third parties for damages resulting from, environmental problems; casualty or condemnation losses; uninsured damages from floods, earthquakes, or other natural disasters; limitations on and variations in rents; and changes in interest rates. ● Technology Sector Risks.To the extent that the Generation Wave Growth Fund concentrates its investments in the technology sector, it will be subject to the risks of that sector, including competitive pressures of technology companies from new market entrances and technological obsolescence, as well as increased research and development costs and potential for greater governmental regulation.Competitive pressures may have a significant effect on the financial condition of companies in the technology sector.If technology continues to advance at an accelerated rate, and the number of companies and product offerings continues to expand, these companies could become increasingly sensitive to short product cycles and aggressive pricing. ● Telecommunications Sector Risks.To the extent that the Generation Wave Growth Fund concentrates investments in the telecommunications sector, it will be subject to the risks of that sector, including the effects of government regulation of rates of return and services that may be offered.These companies are also subject to risks related to rapid obsolescence of their products and services resulting from changes in consumer tastes, intense competition, and strong market reactions to technological development. ● Utilities Sector Risks. To the extent that the Generation Wave Growth Fund concentrates investments in the utilities sector, it will be subject to the risks of that sector, including risks related to government regulation and risks related to geographic location. Vice Fund: ● Tobacco and Alcoholic Beverages Industries Risks.Companies in the tobacco and alcoholic beverages industries are subject to the risks related to frequent and expensive litigation and risks related to legislative and regulatory action, which may affect profitability of companies in these industries. ● Defense/Aerospace and Gaming Industries Risks.Companies in the defense/aerospace and gaming industries may be adversely affected by changes in economic conditions as well as legislative initiatives, all of which may affect the profitability of companies in those industries. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 15 Disclosure of Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of their portfolio securities is available in the Funds’ Statement of Additional Information (“SAI”).Disclosure of the Funds’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annual reports to Fund shareholders are available free of charge, by contacting the Funds c/o U.S. Bancorp Fund Services, LLC, at 1-866-264-8783 and on the Funds’ website at www.usamutuals.com.The Form N-Q is available on the SEC’s website at www.sec.gov. Management of the Funds Under the laws of the State of Delaware, the Board of Trustees of USA MUTUALS (the “Trust”) is responsible for managing the Trust’s business and affairs.The Board of Trustees also oversees duties required by applicable state and federal law.The Trust has entered into an investment advisory agreement dated June 14, 2001 (the “Investment Advisory Agreement”) with MAI, pursuant to which MAI manages the investment of the assets of the Funds, subject to the oversight and review of the Board of Trustees. A discussion regarding the Board of Trustees’ basis for approving the Investment Advisory Agreement is included in the Funds’ semi-annual report to shareholders for the period ended September 30, 2011. The Advisor MAI, formerly known as “Mutuals.com, Inc.,” is located at Plaza of the Americas, 700 North Pearl Street, Suite 900, Dallas, Texas 75201 and serves as the investment advisor to the Funds.MAI is wholly-owned by Mutual Capital Alliance, Inc. (formerly known as Mutuals.com Holdings Corp.).MAI is a SEC-registered investment advisor. MAI is entitled to an annual advisory fee of 0.95% of each Fund’s average daily net assets.In addition, MAI has entered into an Expense Waiver and Reimbursement Agreement (the “Expense Agreement”) in which it has agreed to limit expenses to 1.85%, 1.85% and 2.60% of average net assets of the Investor Class, Class A and Class C shares, respectively, of the Vice Fund and 1.75% of average net assets of the Investor Class shares of the Generation Wave Growth Fund.The Expense Agreement expires on July 31, 2013.Under the Expense Agreement, MAI may recapture waived or reimbursed expenses for a three-year period following such waiver or reimbursement under specified conditions.For the fiscal period ended March 31, 2012, MAI received fees, of 0.99%, 0.95% and 0.95% of the average daily net assets of the Investor Class, Class A and Class C of the Vice Fund, respectively, and 0.40% of the average daily net assets of the Investor Class shares of the Generation Wave Growth Fund, net of waivers and recoupments.The Expense Agreement has the effect of lowering the overall expense ratio for the Funds and increasing the Funds’ overall return to investors during the time any such amounts are waived and/or reimbursed. Portfolio Manager Mr. Gerald Sullivan, Portfolio Manager, is responsible for the portfolio management of and investment research for the Funds.He has managed the Funds since June 1, 2011.Mr. Sullivan served as the President, Chief Compliance Officer, Treasurer and Portfolio Manager for the Industry Leaders Fund from March 1999 to June 2012.Mr. Sullivan also serves as the Chief Investment Officer of Claremont Investment Partners, LLC and patent holder of the Industry Leaders® Portfolio Strategy.Mr. Sullivan also served as President of Claremont Investment Partners, LLC from 1996 to 2008.Mr. Sullivan obtained his undergraduate degree from Columbia University and holds an M.B.A. from the University of Chicago’s Booth School of Business. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager and the portfolio manager’s ownership of securities in the Funds. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 16 Shareholder Information Choosing a Share Class The Vice Fund offers Investor Class, Class A and Class C shares in this Prospectus.The Generation Wave Growth Fund, offers Investor Class shares in this Prospectus and Class A and Class C shares through a different prospectus.Each class of shares has a different distribution agreement and expenses to provide for different investment needs.This allows you to choose the class of shares most suitable for you depending on the amount and length of investment and other relevant factors. Class A Shares.You can buy Class A shares of the Vice Fund at the public offering price, which is the NAV plus an up-front sales charge.The minimum initial amount of investment for Class A shares of the Vice Fund and exchanges into the Vice Fund from another fund in the USA Mutuals fund family is $1,000 for retirement accounts and $2,000 for other types of accounts.Subsequent investments in the Vice Fund for all types of accounts may be made with a minimum investment of $100.You may qualify for a reduced sales charge, or the sales charge may be waived, as described below.The up-front sales charge also does not apply to Class A shares acquired through reinvestment of Fund distributions.Class A shares are subject to a 12b-1 fee of up to 0.50%, which is lower than the 12b-1 fee for Class C shares.However, the Board of Trustees has currently authorized a 12b-1 fee of only 0.25% for Class A shares. The up-front Class A sales charge and the commissions paid to dealers for the Vice Fund is calculated as follows: When you invest this amount Sales Charge as a Percentage of Offering Price Sales Charge as a Percentage of Net Amount Invested(1) Dealer Reallowance Less than $50,000 5.75% 6.10% 5.00% $50,000 – but less than $100,000 4.75% 4.99% 4.00% $100,000 – but less than $250,000 4.00% 4.17% 3.25% $250,000 – but less than $500,000 3.00% 3.09% 2.50% $500,000 – but less than $1,000,000 2.50% 2.56% 2.00% $1,000,000 and above(2) 0.00% 0.00% 1.00%(3) Rounded to the nearest one-hundredth percent.Because of rounding of the calculation in determining sales charges, the charges may be more or less than those shown in the table. (2) No sales charge is payable at the time of purchase on investments of $1 million or more, although the Vice Fund may impose a CDSC of 1.00% on certain redemptions of those investments made within 18 months of the purchase.If imposed, the CDSC is based on the NAV of the shares at the time of purchase. Quasar Distributors, LLC, the Fund’s (the “Distributor”) may pay a commission up to 1.00% out of its own resources to financial intermediaries who initiate and are responsible for the purchase of shares of $1 million or more. The Distributor may, at its discretion, offset the compensation owed to the Distributor for its services with the underwriter concessions (the difference between the sales charge and the dealer reallowance) it receives.The Distributor may also reimburse MAI, its affiliates or other dealers for distribution-related expenses they incur from the underwriter concessions at its discretion. The offering price for Class A shares of the Vice Fund includes the relevant sales charge.The commission paid to the Distributor is the sales charge less the reallowance paid to certain financial institutions purchasing shares.Normally, reallowances are paid as indicated in the above table. Contingent Deferred Sales Charge on Class C Shares.Class C shares of the Vice Fund are subject to a CDSC.The CDSC is imposed on Class C shares redeemed by the shareholder within 12 months of purchase.The 1.00% CDSC is based on the NAV of the shares on the date of original purchase. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 17 Sales Charge Reductions and Waivers We offer a number of ways to reduce or eliminate the up-front sales charge on Class A shares of the Vice Fund. Class A Sales Charge Reductions.Reduced sales charges are available to shareholders with investments of $50,000 or more.In addition, you may qualify for reduced sales charges under the following circumstances. Letter of Intent.An investor may qualify for a reduced sales charge immediately by stating his or her intention to invest in one or more funds in the USA Mutuals fund family, during a 13-month period, an amount that would qualify for a reduced sales charge and by signing a Letter of Intent (“LOI”), which may be signed at any time within 90 days after the first investment to be included under the LOI.However, if an investor does not buy enough shares to qualify for the lower sales charge by the end of the 13-month period (or when you sell your shares, if earlier), the additional shares that were purchased due to the reduced sales charge credit the investor received will be liquidated to pay the additional sales charge owed. Rights of Accumulation.You may add the current value of all of your existing Vice Fund shares to determine the front-end sales charge to be applied to your current Class A purchase.Only balances currently held entirely at the Vice Fund or, if held in an account through a financial services firm, at the same firm through whom you are making your current purchase, will be eligible to be added to your current purchase for purposes of determining your Class A sales charge.You may include the value of Vice Fund investments held by the members of your immediately family, including the value of other investments in the USA Mutuals fund family held by you or them in individual retirement plans, such as IRAs, provided such balances are also currently held entirely at the Fund or, if held in an account through a financial services firm, at the same financial services firm through whom you are making your current purchase.The value of shares eligible for a cumulative quantity discount equals the cumulative cost of the shares purchased (not including reinvested distributions) or the current account market value; whichever is greater.The current market value of the shares is determined by multiplying the number of shares by the previous day’s NAV. Investments of $1,000,000 or More.With respect to Class A shares of the Vice Fund, if you invest $1 million or more, either as a lump sum or through our rights of accumulation quantity discount or letter of intent programs, you can buy Class A shares without an initial sales charge.However, you may be subject to a 1.00% CDSC on shares redeemed within 18 months of purchase (excluding shares purchased with reinvested distributions).The CDSC for the Class A shares is based on the NAV of the shares at the time of purchase.The holding period for the CDSC begins on the day you buy your shares.Your shares will age one month on that same date the next month and each following month.For example, if you buy shares on the 15th of the month, they will age one month on the 15th day of the next month and each following month.To keep your CDSC as low as possible, each time you place a request to sell shares we will first sell any shares in your account that are not subject to a CDSC.If there are not enough of these to meet your request, we will sell the shares in the order they were purchased. Class A Sales Charge Waivers:The Vice Fund may sell Class A shares at NAV (i.e., without the investor paying any initial sales charge) to certain categories of investors, including: ● investment advisory clients or investors referred by the MAI or its affiliates; ● officers and present or former trustees of the Trust; directors and employees of selected dealers or agents; the spouse, sibling, direct ancestor or direct descendant (collectively “relatives”) of any such person; any trust, individual retirement account or retirement plan account for the benefit of any such person or relative; or the estate of any such person or relative; if such shares are purchased for investment purposes (such shares may not be resold except to the Vice Fund); ● MAI or its affiliates and certain employee benefit plans for employees of MAI or its affiliates; ● employer sponsored qualified pension or profit-sharing plans (including Section 401(k) plans), custodial accounts maintained pursuant to Section 403(b)(7) retirement plans, and individual retirement accounts (including individual retirement accounts to which simplified employee pension (“SEP”) contributions are made), if such plans or accounts are established or administered under programs sponsored by administrators or other persons that have been approved by MAI; ● fee-based financial planners and registered investment advisors who are purchasing on behalf of their clients; Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 18 ● broker-dealers who have entered into selling agreements with the Vice Fund’s distributor for their own accounts; and ● participants in no-transaction-fee programs of brokers that have a dealer or shareholder servicing agreement with the Vice Fund. Please refer to the SAI for detailed program descriptions and eligibility requirements.Additional information is available by calling 1-866-264-8783.To receive a reduction in or waiver of your Class A sales charge, you must let your financial institution or shareholder services representative know at the time you purchase shares that you qualify for such a reduction.You may be asked by your financial advisor or shareholder services representative to provide account statements or other information regarding your related accounts or related accounts of your immediate family in order to verify your eligibility for a reduced or waived sales charge.Your financial advisor can also help you prepare any necessary application forms.You or your financial advisor must notify the Vice Fund at the time of each purchase if you are eligible for any of these programs.The Vice Fund may modify or discontinue these programs at any time.Information about Class A sales charges and breakpoints is available on the Vice Fund’s website at www.usamutuals.com. Class C Shares You can buy Class C shares of the Vice Fund at NAV.Class C shares are subject to a 12b-1 fee of 1.00%, payable to the Vice Fund’s distributor or selected dealers.Your financial intermediary will receive a commission of up to 1.00% on the sale of Class C shares from the Vice Fund’s distributor.Because Class C shares pay a higher 12b-1 fee than Class A shares, Class C shares have higher ongoing expenses than Class A shares. Class C shares of the Vice Fund are also subject to a 1.00% CDSC on shares redeemed less than one year after the date of purchase (excluding shares purchased with reinvested distributions) to recover commissions paid to your financial intermediary.The CDSC for these Class C shares is based on the NAV of the shares at the time of purchase.The holding period for the CDSC begins on the day you buy your shares.Your shares will age one month on that same date the next month and each following month.For example, if you buy shares on the 15th of the month, they will age one month on the 15th day of the next month and each following month.To keep your CDSC as low as possible, each time you place a request to sell shares we will first sell any shares in your account that are not subject to a CDSC. If there are not enough of these to meet your request, we will sell the shares in the order they were purchased. We will use this same method if you exchange your shares into another Fund.These deferred sales charges may be waived under certain circumstances such as: ● death of the shareholder; ● divorce, where there exists a court decree that requires redemption of the shares; ● return of IRA excess contributions; ● shares redeemed by a Fund due to low balance or other reasons; ● shares redeemed in accordance with the Funds’ Systematic Withdrawal Plan (“SWP”); and ● other circumstances under the Adviser’s discretion. Valuation of Fund Shares Shares of the Funds are sold on a continuous basis at NAV per share, plus any applicable sales charge, which is determined by the Funds as of the close of regular trading (generally 4:00p.m., Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.The NYSE is generally closed on national holidays.However, the NAV of the Funds may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.Purchase and redemption requests are priced at the applicable price calculated after receipt of such requests.The NAV is determined by adding the value of a Fund’s securities, cash and other assets, subtracting all expenses and liabilities of the Fund, and then dividing by the total number of shares of the Fund outstanding.The NAV takes into account the expenses and fees of a Fund, including management, administration and shareholder servicing fees, which are accrued daily.The Funds may invest in foreign securities.Since the exchanges on which such foreign securities trade may be open on days that the NYSE is not open, the values a Fund uses to determine its NAV may change on days that the Funds’ shareholders may be unable to purchase or redeem Fund shares. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 19 The Funds’ investments are valued according to market value.When a market quote is not readily available, the security’s value is based on “fair value” as determined by MAI in good faith and in accordance with procedures approved by the Board of Trustees.When fair value pricing is employed, the prices of securities used by the Funds to calculate their NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the value realized upon such security’s sale.Therefore, if a shareholder purchases or redeems shares in a Fund at a time when it holds securities priced at a fair value, this may have the unintended effect of increasing or decreasing the number of shares received in a purchase or the value of the proceeds received upon a redemption. Each security owned by a Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Funds will use the price of that exchange that the Funds generally consider to be the principal exchange on which the stock is traded.Securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the closing bid price on such day.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause MAI to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds’ shares are accurately priced. Buying Shares Minimum Investments The minimum initial amount of investment in a Fund is $1,000 for retirement accounts and $2,000 for all other accounts.Subsequent purchases of Fund shares may be made with a minimum investment amount of $100.Shareholders will be given at least 30 days’ written notice of any change in the minimum amount of initial or subsequent investments. Timing of Requests Your share price will be the next NAV, plus any applicable sales charge, calculated after the Funds’ transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), receives your request in good order.All requests received in good order before 4:00p.m. (Eastern time) will be processed on that same day.Requests received after 4:00p.m. will be priced on the next business day. When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: ■ The name of the Fund you are investing in; ■ The dollar amount of shares to be purchased; ■ Purchase application or investment stub; and ■ Check payable to “USA Mutuals Funds”. Receipt of Orders Shares may only be purchased on days the NYSE is open for business.The Funds may authorize one or more broker-dealers to accept on their behalf purchase and redemption orders that are in good order.In addition, these broker-dealers may designate other financial intermediaries to accept purchase and redemption orders on the Funds’ behalf.Your order will not be accepted until the completed account application to purchase Fund shares (“Account Application”) is received and accepted by the Transfer Agent. All Account Applications are subject to acceptance by the Funds and are not binding until so accepted.The Funds reserve the right to reject any purchase order if, in their discretion, it is in the Funds’ best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Funds.A service fee, currently $25, will be deducted from a shareholder’s account for any purchases that do not clear.The Funds and the Transfer Agent will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 20 Methods of Buying By mail You may purchase shares of the Funds by contacting the Funds directly.To open an account, complete an Account Application and send it, together with your payment for the amount you wish to invest and the name of the Fund you are investing in, to the appropriate address below.Payment should be made in U.S. dollars by check drawn on a U.S. bank, savings and loan, or credit union, or sent by wire transfer.Checks should be made payable to “USA MUTUALS Funds.”The Funds will not accept payment in cash or money orders.Cashier’s checks in amounts less than $10,000 will also not be accepted.To prevent check fraud, the Funds will not accept third party checks, U.S. Treasury checks, traveler’s checks, credit card checks or starter checks for the purchase of shares.The Funds are unable to accept post dated checks, post dated on-line bill pay checks or any conditional order or payment.To make additional investments once you have opened your account, write your account number on the check and send it together with the stub from the most recent confirmation statement received from the Transfer Agent to the appropriate address below.If your check or Automated Clearing House (“ACH”) payment is returned for any reason, your purchase will be canceled, and a $25 fee will be assessed against your account by the Transfer Agent, and you may be responsible for any loss incurred by the Funds.Please visit www.usamutuals.com for more information about how to purchase shares of the Funds. Regular Mail USA MUTUALS Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight Delivery USA MUTUALS Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202 NOTE:The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. By telephone To make additional investments by telephone, you must check the appropriate box on your Account Application authorizing telephone purchases.If you have given authorization for telephone transactions and your account has been open for at least 15 days, call the Transfer Agent toll free at 1-866-264-8783 and you will be allowed to move money from your bank account to your Fund account upon request.Only bank accounts held at U.S. institutions that are ACH members may be used for telephone transactions.For security reasons, requests by telephone will be recorded. If you accepted telephone and internet options on your Account Application form or in a letter to the Funds, you may be responsible for any fraudulent telephone orders as long as the Funds have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified.During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Funds by telephone, you may also mail the request to the Funds at the address listed above under “By mail.” Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 21 By wire Prior to wiring any funds, you must notify the Transfer Agent of your intent to wire, and to verify the wiring instructions to ensure proper credit when the wire is received.Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.The Funds and U.S. Bank N.A., the Funds’ custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. If you are establishing a new account by wire, contact the Transfer Agent by telephone to make arrangements with a service representative to submit your completed application via facsimile.The representative will contact you within 24 hours of receipt of the faxed application to provide you with an account number and wiring instructions.You should then instruct your bank to wire transfer the intended amount in federal funds to: U.S. Bank, N.A. 777 E. Wisconsin Avenue Milwaukee, WI53202 ABA #:075000022 Credit:U.S. Bancorp Fund Services, LLC Account #:112-952-137 Further Credit: USA MUTUALS, (the name of the Fund you are investing in) (your name or the title on the account) (your account #) Through an Automatic Investment Plan Once you open your account, you may purchase shares of the Funds through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking or savings account on a monthly basis.To be eligible for this plan, your bank must be a domestic institution that is an ACH member.The Funds may modify or terminate the AIP at any time without notice.The first AIP purchase will take place no earlier than 15 days after the Transfer Agent has received your request.We are unable to debit mutual fund or pass through accounts. Through the Internet You may purchase subsequent shares through the Funds’ website at www.usamutuals.comif you accepted telephone and internet options on your Account Application form and included a voided check or savings deposit slip.If you accepted these options and your account has been open for at least 15 days, you may access the website and you will be allowed to purchase or exchange Fund shares upon request.Only bank accounts held at U.S. institutions that are ACH members may be used for website transactions. Please remember that only purchases and exchanges of Fund shares are allowed on the website, and you cannot sell Fund shares through the website. Through an authorized broker-dealer organization You may purchase shares of the Funds through any broker-dealer organization that has been authorized by the Funds and has an agreement with the Funds’ distributor, Quasar Distributors, LLC (“Distributor”).These broker-dealers are further authorized to designate other intermediaries to receive purchase and redemption orders on the Funds’ behalf.A purchase order is deemed received by the Funds when an authorized broker-dealer, or, if applicable, a broker-dealer’s authorized designee, receives the request in good order.Please keep in mind that your broker-dealer may charge additional fees for its services. Anti-Money Laundering Information In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your Account Application as part of the Funds’ Anti-Money Laundering Program.As requested on the Account Application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Transfer Agent at 1-866-264-8783 if you need additional assistance when completing your Account Application. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 22 If, through reasonable measures, the Transfer Agent is unable to verify the identity of a shareholder, the account will be rejected or the shareholder will not be allowed to perform a transaction on the account until such information allowing the Transfer Agent to verify the shareholder’s identity is received.The Funds may also reserve the right to close the account within five business days if clarifying information or documentation is not received.Any delay in processing your order will affect the purchase price you receive for your shares.The Trust, the Distributor and the Transfer Agent are not liable for fluctuations in NAV experienced as a result of such delays in processing. Shares of the Funds have not been registered for sale outside of the United States.The Funds do not sell shares to any person residing in a country other than the United States of America, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses.Additionally, in their discretion, the Funds may refuse to allow someone to purchase shares based on suspicious, inappropriate or illegal activity, such as market timing (please see the section below entitled “Selling Shares – Market Timing Trading Policy” for additional information). Selling Shares Methods of Selling By mail Send your written redemption request to the Transfer Agent at the appropriate address below.Your request should be in good order and contain the name of the Fund you are selling, the name(s) on the account, your account number and the dollar amount or the number of shares to be redeemed.Be sure to have all shareholders sign the letter.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators or guardians (i.e., corporate resolutions or trust documents indicating proper authorization).Please see the SAI for more information. Regular Mail USA MUTUALS Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight Delivery USA MUTUALS Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202 Note: The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee of each owner is required in the following situations: ●if a change in ownership is requested; ●written requests to wire redemption proceeds (if not previously authorized on the account); ●if a change of address request has been received by the Transfer Agent within the last 15 days; and ●for all redemptions in excess of $50,000 from any shareholder account. In addition to the situations described above, the Funds and/or Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. Shareholders who hold their shares through an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 23 By telephone If you are authorized to perform telephone transactions (either through your account application form or by subsequent arrangement in writing with the Funds), you may redeem shares in any amount, but not less than $100 and not more than $50,000, by instructing the Funds by telephone at 1-866-264-8783.A signature guarantee may be required of all shareholders in order to qualify for or to change telephone redemption privileges. Note: Neither the Funds nor their service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Funds will use reasonable procedures, such as requesting: ●that you correctly state the Fund account number; ●the name in which your account is registered; ●the Social Security or tax identification number under which the account is registered; or ●the address of the account holder, as stated in the account application form. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close. By wire To redeem shares by wire to a previously designated bank account, call the Funds at 1-866-264-8783 and specify the amount of money you wish to be wired.Your bank may charge a fee to receive wired funds.The Transfer Agent will charge a reasonable nominal fee for outgoing wires. Through a broker-dealer organization If you purchased your shares through a broker-dealer or other financial organization, your redemption order may be placed through the same organization.The organization is responsible for sending your redemption order to the Funds on a timely basis.Please keep in mind that your broker-dealer may charge additional fees for its services. Payment of Redemption Proceeds to You You may redeem the Funds’ shares at a price equal to the NAV next determined after the Transfer Agent receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received in good order by the Funds before the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be wired to the bank you indicate or mailed on the following day to the address of record.You may also have your redemption proceeds sent to your predetermined bank account by electronic funds transfer through the ACH network, provided your bank is a member.Proceeds will generally be credited to your account within two business days.There is no charge to have your payment sent via ACH.In all cases, proceeds will be sent within seven calendar days after the Funds receive your redemption request. When making a redemption request, make sure your request is in good order.“Good order” means your letter of instruction includes: ■The name of the Fund you are investing in; ■ The dollar amount of shares to be redeemed; ■ Signatures of all registered shareholders exactly as the shares are registered and a signature guarantee, when applicable; and ■ The account number. If you purchase shares using a check and soon after request a redemption, the Funds will honor the redemption request, but will not mail the proceeds until your purchase check has cleared (usually within 15 days).Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 24 Specifically, the Funds may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted;(2)for any period during which an emergency exists as a result of which disposal by a Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for a Fund fairly to determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of the Funds’ shareholders. Systematic Withdrawal Plan As another convenience, you may redeem your Fund shares through the Systematic Withdrawal Plan (the “SWP”).Under the SWP, you may choose to receive a specified dollar amount, generated from the redemption of shares in your account, on a monthly, quarterly or annual basis.In order to participate in the SWP, your account balance must be at least $10,000 and each payment should be a minimum of $100.If you elect this method of redemption, a Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the Automated Clearing House (ACH) network, directly to your bank account.For payment through the ACH network, your bank must be an ACH member and your bank account information must be maintained on your Fund account.The SWP may be terminated at any time by a Fund.You may also elect to terminate your participation in the SWP at any time by contacting the Transfer Agent sufficiently in advance of the next withdrawal. A withdrawal under the SWP involves a redemption of shares and may result in a capital gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the distributions credited to your account, the account ultimately may be depleted. Redemption Fee If you redeem or exchange shares of a Fund after holding them for 60 days or less, the Fund may charge you a fee of 1.00% of the value of the shares redeemed.This fee will be deducted from your redemption proceeds.This fee is paid to the Funds and is designed to offset brokerage commissions, market impact and other costs associated with short-term trading of the Funds.For purposes of whether the redemption fee applies, the shares that were held the longest will be redeemed first. Although the Funds have the goal of applying this redemption fee to most redemptions of shares held for less than 60 days, the Funds may not always be able to track short-term trading effected through financial intermediaries in non-disclosed or omnibus accounts.While the Funds have entered into information sharing agreements with such financial intermediaries as described below under “Market Timing Trading Policy” that contractually require such financial intermediaries to provide the Funds with information relating to their customers investing in the Funds through non-disclosed or omnibus accounts, the Funds cannot guarantee the accuracy of the information provided to them from financial intermediaries and may not always be able to track short-term trading effected through these financial intermediaries.In addition, because the Funds are to rely on information from the financial intermediary as to the applicable redemption fee, the Funds cannot ensure that the financial intermediary is always imposing such fee on the underlying shareholder in accordance with the Funds’ policies.The Funds also reserve the right to waive the redemption fee, at the sole discretion of the Funds and MAI, in instances deemed by MAI not to be disadvantageous to the Funds or their shareholders and which do not indicate market timing strategies. The Funds reserve the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 60 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the SEC. Redemption-in-Kind The Funds generally pay sale (redemption) proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of the Funds’ remaining shareholders), the Funds reserve the right to make a “redemption-in-kind” (a payment in portfolio securities rather than cash) if the amount you are redeeming is in excess of the lesser of (i) $250,000 or (ii) 1% of the applicable Fund’s assets.In such cases, you may incur brokerage costs in converting these securities to cash.For federal income tax purposes, redemptions in-kind are taxed in the same manner as redemptions made in cash. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 25 Market Timing Trading Policy Market timing is generally defined as the excessive short-term trading of mutual fund shares that may be harmful to the Funds and their shareholders.The Board of Trustees has adopted policies and procedures that are designed to detect and deter abusive short term trading practices in the Funds (the “Market Timing Policy”).Short-term or excessive trading into and out of the Funds may harm performance by disrupting investment strategies and by increasing expenses.Accordingly, the Funds may decline to accept an application or may reject a purchase request, including an exchange, from an investor who, in MAI’s sole discretion, has a pattern of short-term or excessive trading or whose trading has been or may be disruptive to the Funds, regardless of whether the transactions are subject to the redemption fee. The risks of market timing cannot be eliminated.Depending on various factors (including the size of the Funds, the amount of assets the Funds typically maintain in cash or cash equivalents, and the dollar amount, number and frequency of trades), market timing may disrupt investment strategies, increase brokerage, administrative, and other expenses and impact the Funds’ performance.The Funds are currently using several methods to detect and deter market timing.These methods include the use of broad authority to take discretionary action against market timers and against particular trades, selective monitoring of trade activity and the imposition of a 1.00% redemption fee on shares redeemed within 60 days of purchase. Each of these methods involves judgments that are inherently subjective, although the Funds and their service providers seek to make judgments that are consistent with shareholder interests.Moreover, each of these methods involves some selectivity in their application.While the Funds seek to take action that will detect and deter market timing, the Funds cannot represent that market timing can be completely eliminated. In particular, since the Funds receive purchase and sale orders through financial intermediaries that use group or omnibus accounts, the Funds cannot always detect short-term or excessive trading.However, the Funds will work with financial institutions as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Funds have entered into information sharing agreements with financial intermediaries pursuant to which these intermediaries are required to provide to the Funds, at the Funds’ request, certain information relating to their customers investing in the Funds through non-disclosed or omnibus accounts.The Funds will use this information to attempt to identify abusive trading practices.Financial intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Funds’ policies.However, the Funds cannot guarantee the accuracy of the information provided to them from financial intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Funds’ ability to monitor and discourage abusive trading practices in omnibus accounts may be limited.However, MAI and the Transfer Agent will make every effort to apply these policies to all shares held by Fund investors, whether held through the Transfer Agent or through intermediaries.The Funds’ chief compliance officer monitors enforcement of the Funds’ policies regarding market timing. Exchanging Shares Shareholders of record may exchange shares of a Fund for shares of any other fund in the USA MUTUALS fund family on any business day by contacting the Fund directly.This exchange privilege may be changed or canceled by the Funds at any time upon 60 days’ written notice.Exchanges are generally made only between identically registered accounts unless a shareholder sends written instructions with a signature guarantee requesting otherwise.A notary public cannot guarantee signatures.A minimum investment amount of $1,000 for retirement accounts and $2,000 for all other accounts is required when exchanging into either an existing account or a newly established account.An exchange from one Fund to another is treated the same as an ordinary sale and purchase for federal income tax purposes and you will realize a capital gain or loss.This is not a tax-free exchange.An exchange request received by a Fund prior to market close will be made at that day’s closing NAV.In order to exercise the exchange privilege over the telephone, shareholders need to select this option on their shareholder application. Exchange requests may be subject to limitations under the Market Timing Policy to ensure that the exchanges do not disadvantage the Funds or their shareholders.If you exchange your shares in a Fund for shares in any other fund in the USA MUTUALS fund family, you may be subject to the redemption fees described above under “Redemption Fee.” Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 26 General Transaction Policies Some of the following policies are mentioned above.In general, the Funds reserve the right to: ● vary or waive any minimum investment requirement; ● refuse, change, discontinue or temporarily suspend account services, including purchase, exchange or telephone redemption privileges, for any reason; ● reject any purchase or exchange request for any reason(generally, the Funds do this if the purchase or exchange is disruptive to the efficient management of the Funds due to the timing of the investment or an investor’s history of excessive trading); ● redeem all shares in your account if your balance falls below the Funds’ minimum initial investment requirement (if, within 30 days of the Funds’ written request, you have not increased your account balance, you may be required to redeem your shares; however, the Funds will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV); ● delay paying redemption proceeds for up to seven days after receiving a request, if an earlier payment could adversely affect a Fund; and ● reject any purchase or redemption request that does not contain all required documentation. Your broker-dealer or other financial organization may establish policies that differ from those of the Funds.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker-dealer or other financial organization for details. Householding In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and annual and semi-annual reports that you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders that the Funds reasonably believe are from the same family or household.If you would like to discontinue householding for your accounts, please call the Transfer Agent at 1-866-264-8783 to request individual copies of these documents.The Transfer Agent will begin sending individual copies within 30 days after receiving your request.This policy does not apply to account statements. Inactive Accounts Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws.If a Fund is unable to locate you, then it will determine whether your account can legally be considered abandoned.A Fund is legally obligated to escheat (or transfer) abandoned property to the appropriate state’s unclaimed property administrator in accordance with statutory requirements.Your last known address of record determines which state has jurisdiction. Distribution of Fund Shares The Distributor Quasar Distributors, LLC is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Funds.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Funds are offered on a continuous basis. Rule 12b-1 Plan The Funds have adopted the Rule 12b-1 Plan under the Investment Company Act of 1940 (the “1940 Act”).Under the Rule 12b-1 Plan, Investor Class shares of the Vice Fund pay the Distributor an annual fee of 0.25% of the average daily net asset value of the Fund.The Vice Fund may pay the Distributor an annual fee up to 0.50% on Class A shares and 1.00% on Class C shares of the average daily net asset value of the Fund.However, the Board of Trustees has currently authorized an annual Rule 12b-1 fee for Class A shares of the Vice Fund of only 0.25% of the average daily net assets of the Fund.The fee is used to finance activities that promote the sale of shares of the Vice Fund.Such activities include, but are not necessarily limited to, advertising, marketing, printing and mailing prospectuses to persons other than current shareholders, printing and mailing sales literature, and compensating underwriters, dealers and sales personnel.The Rule 12b-1 Plan has the effect of increasing the expenses of the shares of the Vice Fund from what they would otherwise be.Because these fees are paid out of the Vice Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in the Vice Fund and may cost you more than paying other types of sales charges.The Investor Class shares of the Generation Wave Growth Fund are not subject to the Rule 12b-1 Plan. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 27 Distributions and Taxes Distributions Each Fund is designed to pay shareholder distributions from the Fund’s investment company taxable income and from any net capital gain the Fund has realized.Shares will be eligible to receive distributions and will begin earning the right to distributions on the day after which the Fund receives payment and shares are issued.The Funds make distributions of investment company taxable income semi-annually.Net capital gain, if any, is distributed at least once a year.If the day of distribution falls on a weekend or holiday on which the NYSE is closed, the distribution will be made on the next succeeding business day.All of your distributions with respect to a Fund, however, will be reinvested in additional shares of such Fund unless you provide us with a written request to receive your payments in cash. If you elect to receive distributions in cash and the U.S. Postal Service is unable to deliver your checks or if your checks remain uncashed for six months, your distributions may be reinvested in your account at the then current NAV.In such case, all future distributions will automatically be reinvested in shares of the same Fund.No interest will accrue on amounts represented by uncashed distribution checks.Distributions paid in cash or reinvested in additional shares are treated the same for federal income tax purposes. Taxes Distributions of a Fund’s investment company taxable income (which includes, but is not limited to, interest, dividends, net short-term capital gain, and net gain from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income(for non-corporate shareholders, currently taxed at a maximum rate of 35% but scheduled to increase to 39.6% for tax years beginning after December 31, 2012).For non-corporate shareholders, to the extent that a Fund’s distributions of investment company taxable income consist of “qualified dividend” income, such income may be subject to tax at the reduced federal income tax rate applicable to long-term capital gains, if certain holding period requirements have been satisfied by the shareholder.However, the current federal income tax provisions applicable to “qualified dividend” income are scheduled to expire for tax years beginning after December 31, 2012. For non-corporate shareholders, distributions of net capital gain (net long-term capital gain less net short-term capital loss) are generally taxable as long-term capital gains (currently taxed at a maximum rate of 15% but scheduled to increase to 20% for tax years beginning after December 31, 2012) regardless of the length of time that a shareholder has owned Fund shares. You will be taxed in the same manner whether you receive your distributions (whether of investment company taxable income or net capital gain) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record and paid the following January are taxable as if received on December 31. In addition to the federal income tax, for tax years beginning after December 31, 2012, individuals, trusts and estates are scheduled to be subject to a Medicare tax of 3.8 percent.The Medicare tax will be imposed on the lesser of the taxpayer’s (i) investment income, net of deductions properly allocable to such income, or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).The Fund anticipates that it will distribute income that will be includable in a shareholder’s investment income for purposes of this Medicare tax. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 28 Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the applicable rate of tax will depend generally upon the amount paid for the shares, the amount received from the sale, exchange or redemption, (including redemptions in-kind), and how long the shares were held by a shareholder.Gain or loss realized upon a sale, exchange or redemption of shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year, and as short-term capital gain or loss if the shares have been held for one year or less.Any loss arising from the sale, exchange or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares within thirty days before or after selling, exchanging or redeeming other Fund shares at a loss, all or part of your loss will not be deductible and will instead increase the basis of the newly-purchased shares. The Funds are required to report to you and the IRS the cost basis of Fund shares when you redeem Fund shares.The Funds will determine cost basis using the average cost method unless you elect in writing (and not over the telephone) any alternate IRS-approved cost basis method.Please see the SAI for more information regarding cost basis reporting. The federal income tax status of all distributions made by the Funds for the prededing year will be annually reported to shareholders.Distributions made by the Funds may also be subject to state and local taxes.Additional tax information may be found in the SAI. This section is not intended to be a full discussion of tax laws and the effect of such laws on you.There may be other federal, state, foreign, or local tax considerations applicable to a particular investor.You are urged to consult your own tax advisor. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 29 Financial Highlights The financial highlights tables below are based on the financial history of the Funds and are intended to help you understand the financial performance of the Funds for the past five years.Certain information reflects the financial results for a single Fund share.The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in the Funds (assuming reinvestment of Fund distributions).The information for the years ended March 31, 2012, 2011, 2010 and 2009 has been audited by the Funds’ independent registered public accounting firm, Cohen Fund Audit Services, Ltd., whose report, along with the financial statements of the Funds, is included in the Funds’ annual report to shareholders.Information for the year ended March 31, 2008 was audited by the Funds’ prior independent registered public accounting firm.Please call 1-866-264-8783 for a free copy of the Annual Report. Vice Fund Investor Class Shares (Per Share Data for a Share Outstanding Throughout Each Year) Year Ended March 31, 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $ 18.12 $ 15.42 $ 11.67 $ 20.57 $ 20.37 Income (loss) from investment operations: Net investment income 0.16 (2) 0.21 (2) 0.20 (2) 0.29 (2) 0.03 Net realized and unrealized gain (loss) on investments 2.86 2.67 3.84 (9.09 ) 0.94 Total from investment operations 3.02 2.88 4.04 (8.80 ) 0.97 Less distributions: Dividends from net investment income (0.19 ) (0.18 ) (0.29 ) (0.03 ) (0.04 ) From net realized gain on investments — — — (0.07 ) (0.74 ) Total distributions (0.19 ) (0.18 ) (0.29 ) (0.10 ) (0.78 ) Paid-in capital from redemption fees 0.00 (3) 0.00 (3) 0.00 (3) 0.00 (3) 0.01 Net Asset Value, End of Period $ 20.95 $ 18.12 $ 15.42 $ 11.67 $ 20.57 Total Return 16.79 % 19.01 % 35.06 % (42.83 )% 4.44 % Supplemental Data and Ratios: Net assets at end of period (000’s) $ 91,824 $ 79,039 $ 76,730 $ 70,986 $ 180,580 Ratio of expenses to average net assets Before waiver and expense reimbursement 1.72 % 1.79 % 1.99 %(1) 1.87 %(1) 1.69 %(1) After waiver and expense reimbursement 1.76 % 1.81 % 1.93 %(1) 1.88 %(1) 1.85 %(1) Ratio of net investment income to average net assets: Before waiver and expense reimbursement 0.88 % 1.24 % 1.16 %(4) 1.43 %(4) 0.28 %(4) After waiver and expense reimbursement 0.84 % 1.22 % 1.22 %(4) 1.42 %(4) 0.12 %(4) Portfolio turnover rate 83.66 %(5) 21.18 % 59.02 % 26.67 % 36.40 % (1) The ratio of expenses to average net assets includes dividends on short positions.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions were 1.84% and 1.78% for the year ended March 31, 2010, 1.74% and 1.75% for the year ended March 31, 2009, 1.58% and 1.75% for the year ended March 31, 2008. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. (4) The net investment income ratios include dividends on short positions. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 30 Vice Fund Class A Shares (Per Share Data for a Share Outstanding Throughout each Period) Period Ended March 31, 2012 (1) Net Asset Value, Beginning of Period $ 18.14 Income (loss) from investment operations: Net investment income 0.10 (2) Net realized and unrealized gain on investments 2.70 Total from investment operations 2.80 Less distributions: Dividends from net investment income — From net realized gain on investments — Total distributions — Net Asset Value, End of Period $ 20.94 Total Return 15.44 % (3)(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ 193 Ratio of expenses to average net assets: Before waiver and expense reimbursement 1.73 % (6) After waiver and expense reimbursement 1.73 % (6) Ratio of net investment income to average net assets: Before waiver and expense reimbursement 3.36 % (6) After waiver and expense reimbursement 3.36 % (6) Portfolio turnover rate (5) 83.66 % (1) The Vice Fund Class A shares commenced operations on December 8, 2011. (2) Per share net investment income was calculated prior to tax adjustments. (3) Not annualized. (4) Based on net asset value, which does not reflect the sales charge. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (6) Annualized. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 31 Vice Fund Class C Shares (Per Share Data for a Share Outstanding Throughout each Period) Period Ended March 31, 2012 (1) Net Asset Value, Beginning of Period $ 18.14 Income (loss) from investment operations: Net investment income 0.07 (2) Net realized and unrealized gain on investments 2.69 Total from investment operations 2.76 Less distributions: Dividends from net investment income — From net realized gain on investments — Total distributions — Net Asset Value, End of Period $ 20.90 Total Return 15.21 % (3)(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ 415 Ratio of expenses to average net assets: Before waiver and expense reimbursement 2.46 % (6) After waiver and expense reimbursement 2.46 % (6) Ratio of net investment income to average net assets: Before waiver and expense reimbursement 2.63 % (6) After waiver and expense reimbursement 2.63 % (6) Portfolio turnover rate (5) 83.66 % (1)The Vice Fund Class C shares commenced operations on December 8, 2011. (2)Per share net investment income was calculated prior to tax adjustments. (3)Not annualized. (4)Based on net asset value, which does not reflect the sales charge. (5)Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (6)Annualized. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 32 Generation Wave Growth Fund Investor Class Shares (Per Share Data for a Share Outstanding Throughout Each Year) Year Ended March 31, 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $ 7.79 $ 6.85 $ 5.26 $ 9.88 $ 12.74 Income (loss) from investment operations: Net investment income 0.0 3 (2) 0.00 (2)(3) — 0.04 (1)(2) 0.10 (1) Net realized and unrealized gain (loss) on investments (0.46 ) 0.94 1.64 (3.28 ) (0.88 ) Total from investment operations (0.43 ) 0.94 1.64 (3.24 ) (0.78 ) Less distributions paid: From net investment income — — (0.05 ) — (0.19 ) From net realized gain on investments — — — (1.38 ) (1.89 ) Total distributions paid — — (0.05 ) (1.38 ) (2.08 ) Paid-in capital from redemption fees (3) 0.00 0.00 0.00 0.00 0.00 Net Asset Value, End of Period $ 7.36 $ 7.79 $ 6.85 $ 5.26 $ 9.88 Total Return (5.52 )% 13.72 % 31.14 % (33.33 )% (7.39 )% Supplemental Data and Ratios: Net assets at end of year (000’s) $ 14,136 $ 20,062 $ 20,807 $ 19,167 $ 36,483 Ratio of expenses to average net assets(4) Before waiver and expense reimbursement 2.30 % 2.00 % 2.03 % 1.90 % 1.58 % After waiver and expense reimbursement 1.75 % 1.75 % 1.67 % 1.50 % 1.50 % Ratio of net investment income (loss) to average net assets(4) Before waiver and expense reimbursement (0.17 )% (0.27 )% (0.38 )% 0.12 % (4) 0.61 % (4) After waiver and expense reimbursement 0.38 % (0.02 )% (0.02 )% 0.52 % 0.69 % Portfolio turnover rate 127.99 % 82.62 % 129.08 % 76.87 % 67.29 % Recognition of investment income by the Fund is affected by the timing of the declaration of the dividends by the underlying investment companies in which the Fund invests. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Does not include expenses of investment companies in which the Fund invests. Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 33 Investment Advisor Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas 75201 Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd. 800 Westpoint Parkway, Suite 1100 Westlake, Ohio 44145 Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, N.A. Custody Operations 1555 N. River Center Drive, Suite 302 Milwaukee, Wisconsin53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 34 For More Information You can find more information about the Funds in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is incorporated into this prospectus by reference.This means that the SAI is legally considered a part of this prospectus even though it is not physically within this prospectus. Annual and Semi-Annual Reports The Funds’ annual and semi-annual reports provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that affected the Funds’ performance during the Funds’ last fiscal year. You can obtain a free copy of the SAI and the annual and semi-annual reports, request other information, or make general inquiries about the Funds on the Funds’ website at www.usamutuals.com, by calling the Funds (toll-free) at 1-866-264-8783, or by writing to: USA Mutuals Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You may write to the SEC Public Reference Room at the regular mailing address or the e-mail address below and ask them to mail you information about the Funds, including the SAI.They will charge you a fee for this duplicating service.You can also visit the SEC Public Reference Room and review and copy documents while you are there.For more information about the operation of the Public Reference Room, call the SEC at the telephone number below. Public Reference Section Securities and Exchange Commission Washington, D.C. 20549-1520 publicinfo@sec.gov 1-202-551-8090 Reports and other information about the Funds are also available on the EDGAR Database on the SEC’s Internet site at www.sec.gov. 1940 Act File No. 811-10319 Table of Contents - Prospectus - Vice and Generation Wave Growth Funds - Investor, Class A and Class C Shares 35 Prospectus July 29, 2012 Generation Wave Growth Fund Class A Shares (not currently offered) Class C Shares (not currently offered) Phone: 1-866-264-8783 Web: www.USAMutuals.com Investment Advisor Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street, Suite 900 Dallas, Texas 75201 Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 6 General Investment Policies of the Fund 7 Principal Risks of Investing in the Fund 7 Disclosure of Portfolio Holdings Information 10 MANAGEMENT OF THE FUND 10 The Advisor 11 Portfolio Manager 11 SHAREHOLDER INFORMATION 11 Choosing a Share Class 11 Sales Charge Reductions and Waivers 12 Valuation of Fund Shares 14 Buying Shares 14 Selling Shares 17 Exchanging Shares 21 General Transaction Policies 21 DISTRIBUTION OF FUND SHARES 22 DISTRIBUTIONS AND TAXES 22 Distributions 22 Taxes 22 FINANCIAL HIGHLIGHTS 24 FOR MORE INFORMATION 26 This prospectus applies to Class A and Class C shares of the Generation Wave Growth Fund (the “Fund”), which are not currently offered for purchase.The Fund also has an Investor Share class, which is currently offered for purchase in a separate prospectus. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C Summary Section Investment Objective The investment objective of the Fund is capital appreciation over the long term while at times providing a low level of current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and under “Shareholder Information – Choosing a Share Class – Class A Shares” on page 11 of the Fund’s Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Maximum Front-End Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) % None Maximum Contingent Deferred Sales Charge (Load) (as a percentage of the shares redeemed within 12 months of purchase)(1) None % Maximum Contingent Deferred Sales Charge (Load) (as a percentage of purchases of $1,000,00 or more that are redeemed within 18 months of purchase)(1) % None Redemption Fee (as a percentage of amount redeemed on shares held 60 days or less) % % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95 % 0.95 % Distribution (12b-1) Fees(2) 0.25 % 1.00 % Other Expenses(3) 1.35 % 1.35 % Acquired Fund Fees and Expenses 0.02 % 0.02 % Total Annual Fund Operating Expenses 2.57 % 3.32 % Less:Fee Waiver/Expense Reimbursement -0.55 % -0.55 % Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(4) 2.02 % 2.77 % The contingent deferred sales charge (“CDSC”) is based on the net asset value (“NAV”) of the shares at the time of purchase. The Fund has adopted a distribution plan pursuant to Rule 12b-1 (the “Rule 12b-1 Plan”) under the Investment Company Act of 1940, as amended (the “1940 Act”).Under the Rule 12b-1 Plan, the Fund may pay an annual Rule 12b-1 distribution fee of up to 0.50% for Class A shares.As of the date of this prospectus, the Fund’s Board of Trustees (the “Board of Trustees”) has authorized a Rule 12b-1 distribution fee of only 0.25% for Class A shares. (3) Other expenses are based on estimated amounts for the current fiscal year. (4) Mutual Advisors, Inc. (“MAI” or “Adviser”), the Fund’s investment adviser, has contractually agreed to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short positions, brokerage, acquired fund fees and expenses and extraordinary expenses) to 2.00% and 2.75% of average net assets of the Fund for Class A shares and Class C shares, respectively, through July 31, 2013, with such renewal terms of one year, each measured from the date of renewal, as may be approved by the Board of Trustees, unless either the Board of Trustees or MAI terminates the agreement prior to such renewal. Example The following Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% rate of return each year, that you reinvest all dividends and distributions, and that the Fund’s operating expenses remain the same each year.The fee waiver/expense reimbursement agreement discussed in the table above is reflected only through July 31, 2013.Although your actual costs may be higher or lower, based on these assumptions your costs for the Fund would be: Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 1 Class A Shares 1 Year 3 Years 5 Years 10 Years $768 $1,279 $1,816 $3,274 Class C Shares 1 Year 3 Years 5 Years 10 Years $380 $970 $1,684 $3,576 If you did not redeem your Class C shares, you would pay the following expenses: 1 Year 3 Years 5 Years 10 Years $280 $970 $1,684 $3,576 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These transaction costs and potentially higher taxes, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 127.99% of the average value of its portfolio. Principal Investment Strategies To best achieve its investment objective, the Fund, a non-diversified investment company, invests primarily in equity securities (i.e. common stocks, preferred stocks and securities convertible into common stocks) of small, medium or large capitalization companies, both domestic and foreign, in different market sectors.The Fund may also invest in third-party investment companies.In addition, the Fund may borrow money, a practice known as “leveraging,” to meet redemptions, for other emergency purposes or to increase its portfolio holdings. The Fund may, to a more limited degree, also purchase fixed-income securities.Additionally, the Fund may engage in short sales and certain options strategies. It is anticipated that at any given time, the companies in which the Fund invests may fall anywhere on the spectrum of industries and sectors currently available focusing on the demographic, economic and lifestyle trends of any one or all of the Baby Boomer (persons born between 1946 and 1964), Generation X (persons born between 1965 and 1980), and Generation Y (persons born between 1980 and the late 1990s) populations.The Fund may, from time to time, have greater than 25% of its net assets concentrated in one or more sectors (but no more than 80% of its net assets in any single sector), such as the consumer discretionary, consumer staples, commodities, energy, financials, industrials, health care, materials, real estate, technology, telecommunications, and utilities sectors The Fund’s portfolio manager begins his investment process with a top-down, macroeconomic analysis of equities; the impact of demographics is an important element of this analysis.The portfolio manager’s individual security selection follows, and is based upon a careful evaluation of fundamentals and various valuation measures of companies operating within targeted industry groups.Sell decisions can be driven by larger, market-related concerns (e.g., the portfolio manager believes that the broader market is in a correcting phase) or by company-specific factors (e.g., the company’s fundamentals are not delivering as expected or all catalysts have materialized thus limiting further upside). For cash management purposes, the Fund may hold up to 20% of its net assets in cash or similar short-term, high-quality debt securities.These short-term debt securities and money market instruments include commercial paper, certificates of deposit, bank deposits, bankers’ acceptances, shares of money market mutual funds, U.S. Government securities and repurchase agreements. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 2 Principal Risks The risks associated with an investment in the Fund can increase during times of significant market volatility.The principal risks of the Fund include: ● the risk that you could lose all or portion of your investment in the Fund; ● the risk that certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market; ● the risk that investment strategies employed by MAI in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments; ● the risk that asset allocation to a particular strategy does not reflect actual market movement or the effect of economic conditions; ● because the Fund is non-diversified (meaning that compared to diversified mutual funds, the Fund may invest a greater percentage of its assets in a particular issuer), its shares may be more susceptible to adverse changes in the value of a particular security than would be the shares of a diversified mutual fund; ● because the Fund may concentrate its investments in one or more sectors, the Fund may be subject to the risks affecting a particular sector, including the risk that the securities of companies within a particular sector will underperform due to adverse economic conditions, regulatory or legislative changes or increased competition affecting the sector, more than would a fund that invests in a wide variety of market sectors; ● the risk of investing in small- to mid-capitalization companies whose performance can be more volatile and who face greater risk of business failure, which could increase the volatility of the Fund’s portfolio; ● the risk that the Fund may have difficulty selling small- to mid-capitalization securities during a down market due to lower liquidity; ● the risk that political, social or economic instability in foreign developed and emerging markets may cause the value of the Fund’s investments in foreign securities to decline; ● currency-rate fluctuations due to political, social or economic instability may cause the value of the Fund’s investments to decline; ● the risk of investing in derivatives, specifically call and put options, for hedging purposes and to reduce Fund volatility, as well as direct investment; and ● the risk of loss if the value of a security sold short increases prior to the scheduled delivery date, since the Fund must pay more for the security than it has received from the purchaser in the short sale. ● the risk of interest rate fluctuation in connection with investments in bonds or other fixed-income securities; ● the risk that an issuer of fixed-income securities will not make timely payments of principal and interest (credit risk); ● there is no assurance the U.S. Government will provide financial support on securities issued or guaranteed by the U.S. Government, its agencies and instrumentalities; ● the risk that leveraging may exaggerate the effect on net asset value of any increase or decrease in the value of the Fund’s portfolio; ● the risk associated with bearing indirect fees and expenses charged by any underlying investment companies in which the Fund may invest in addition to its direct fees and expenses, as well as indirectly bearing the principal risks of those investment companies; Performance The performance information demonstrates the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns compare with those of a broad measure of market performance.The information shown assumes reinvestment of distributions.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available through the Fund’s website at www.usamutuals.com. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 3 Investor Class Shares(1) Calendar Year Returns as of December 31 (1) The returns in the bar chart are for the Fund’s Investor Class shares which are offered in a separate prospectus but would have substantially similar annual returns because the Fund’s Investor Class, Class A and Class C shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the classes do not have the same expenses.Sales loads are not reflected in the bar chart or in the best and worst quarterly returns set forth below.If sales loads were reflected, the returns shown would have been lower. The Fund’s calendar year-to-date return for the Fund’s Investor Class shares as of June 30, 2012 was 4.93%.During the period shown in the bar chart, the best performance for a quarter was 19.12% (for the quarter ended June 30, 2003).The worst performance was -20.07% (for the quarter ended December 31, 2008). Average Annual Total Returns (Investor Class Shares)(1) (For the periods ended December 31, 2011) Investor Class Shares One Year Five Years Ten Years Since Inception (6/21/2001) Return Before Taxes (6.25 )% (3.80 )% 1.15 % 1.11 % Return After Taxes on Distributions (6.25 )% (5.07 )% 0.45 % 0.44 % Return After Taxes on Distributions and Sale of Fund Shares (4.06 )% (3.19 )% 0.97 % 0.94 % S&P 500 Index® (reflects no deductions for fees, expenses or taxes) 2.11 % (0.25 )% 2.92 % 2.12 % (1) The returns in the table are for the Fund’s Investor Class shares which are offered in a separate prospectus but would have substantially similar annual returns because the Fund’s Investor Class, Class A and Class C shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the classes do not have the same expenses.Sales loads are not reflected in the bar chart or in the best and worst quarterly returns set forth below.If sales loads were reflected, the returns shown would have been lower. After tax returns are shown for Investor Class shares and will vary for Class A and Class C shares.After tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the effect of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 4 Investment Advisor Mutuals Advisors, Inc. is the Fund’s investment advisor. Portfolio Manager Mr. Gerald Sullivan, Portfolio Manager, has managed the Fund since June 1, 2011. Purchase and Sale of Fund Shares You may purchase or redeem shares by mail (USA MUTUALS, c/o U.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), or by telephone at 1-866-264-8783.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly for information relative to the purchase or sale of Fund shares.The minimum initial amount of investment for purchases and exchanges with another fund in the USA Mutuals fund family for Class A shares and Class C shares is $1,000 for retirement accounts and $2,000 for other types of accounts.Subsequent investments in the Fund for all types of accounts may be made with a minimum investment of $100. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or long-term capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.You may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your advisor or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 5 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Investment Objective The investment objective of the Fund is capital appreciation over the long term while at times providing a low level of current income.This objective and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Board of Trustees without shareholder approval. Principal Investment Strategies To best achieve its investment objective, the Fund, a non-diversified investment company, invests primarily in equity securities (i.e. common stocks, preferred stocks and securities convertible into common stocks) of small, medium or large capitalization companies, both domestic and foreign, in different market sectors.The Fund may also invest in third-party investment companies.In addition, the Fund may borrow money, a practice known as “leveraging,” to meet redemptions, for other emergency purposes or to increase its portfolio holdings. The Fund may, to a more limited degree, also purchase fixed-income securities.Additionally, the Fund may engage in short sales and certain options strategies. However, when market conditions are unfavorable for profitable investing or when suitable investments are not otherwise available, the Fund may from time to time invest any amount in cash or high-quality short-term securities as a temporary defensive position. It is anticipated that at any given time, the companies in which the Fund invests may fall anywhere on the spectrum of industries and sectors currently available focusing on the demographic, economic and lifestyle trends of any one or all of the Baby Boomer (persons born between 1946 and 1964), Generation X (persons born between 1965 and 1980), and Generation Y (persons born between 1980 and the late 1990s) populations. The Fund may, from time to time, have greater than 25% of its net assets concentrated in one or more sectors (but no more than 80% of its net assets in any single sector), such as the consumer discretionary, consumer staples, commodities, energy, financials, industrials, health care, materials, real estate, technology, telecommunications, and utilities sectors. The Generation Wave title of the Fund refers specifically to MAI’s belief in the unique demographic, economic and lifestyle trends of the various generational influences.Consequently, the Fund is designed to capitalize on the industries that MAI believes will most likely to benefit from the spending and other economic habits of generational communities.Entire industries, such as health care, financial services and technology, will be reshaped by the changing needs and spending habits of each generation.By investing in varying combinations of companies in these industries, MAI attempts to optimize growth over the long term while seeking to minimize risks, though there is no guarantee that such risks will be minimized. MAI’s investment process for selecting the companies in which the Fund invests begins with a thorough, top-down analysis of the macro environment for equities in general and the major trends and themes developing within the sectors most influenced by generational factors.Following this macro analysis, MAI’s individual security selection is the result of a rigorous evaluation of a company’s fundamentals and various valuation measures of companies operating within targeted industry groups. Specifically, MAI seeks to identify companies that it believes will be positively impacted by the macro industry backdrop where there are future catalysts that could lead to a systemic change in a company’s business or in its valuation. If appropriate, MAI will re-balance the Fund’s investments to meet the appropriate asset mix as determined by MAI’s investment process set forth above.Continually monitoring and re-balancing the Fund’s investments (if necessary) ensures that returns are maximized to avoid dependence on one area of the market.MAI will also regularly evaluate the macroeconomics of the categories for shifts that may necessitate a re-evaluation of the entire allocation process.MAI will sell a security when appropriate and consistent with the Fund’s investment objective and policies, regardless of the effect on the Fund’s portfolio turnover rate.Sell decisions can be driven by larger, market-related concerns (e.g., the portfolio manager believes that the broader market is in a correcting phase) or by company-specific factors (e.g., the company’s fundamentals are not delivering as expected or all catalysts have materialized thus limiting further upside). Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 6 Buying and selling securities generally involves some expense to the Fund, such as broker commissions and other transaction costs.An increase in the portfolio turnover rate involves correspondingly greater transaction costs and increases the potential for short-term capital gains, which are taxable as ordinary income and may affect the Fund’s returns. For cash management purposes, the Fund may hold up to 20% of its net assets in cash or similar short-term, high-quality debt securities.These short-term debt securities and money market instruments include commercial paper, certificates of deposit, bank deposits, bankers’ acceptances, shares of money market mutual funds, U.S. Government securities and repurchase agreements.These investments represent the assets that remain after MAI has committed available assets to desirable investment opportunities. Who May Want to Invest The Fund is designed to pursue maximum capital appreciation with the assumption of an above-average level of risk.Accordingly, it is appropriate for the long-term (seven years or longer time horizon) mutual fund investor seeking maximum capital appreciation with the assumption of an above-average level of market risk. General Investment Policies of the Fund Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, MAI may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Changes to Investment Objective and Strategies.The Fund’s investment objective, investment strategies and policies stated above are not fundamental and may be changed by sole action of the Board of Trustees without shareholder approval. Principal Risks of Investing in the Fund Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose money by investing in the Fund.The following risks apply to the Fund: ● Stock Market Risks.The Fund invests in equity securities.Stock market prices of securities may be adversely affected by many factors, such as an issuer’s having experienced losses or by the lack of earnings or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.If the stock market declines in value, shares of the Fund are likely to decline in value.Furthermore, the Fund’s focus on certain types of stocks (such as small or large capitalization) and style of investing (such as value or growth) subjects it to the risk that its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style (such as the general market). ● Recent Market Events.The value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the risks of investing in securities held by the Fund. ● Management Risks.Judgments about the attractiveness, value and potential appreciation of particular investments may prove to be incorrect and may not anticipate actual market movements or the impact of economic conditions generally.In fact, no matter how well market conditions are evaluated, the investments held by the Fund may fail to produce the intended result, and you could lose money on your investment in the Fund. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 7 ● Asset Allocation Risks.The Fund emphasizes asset allocation strategies and the combination of investments in one or more industries or sectors.Furthermore, although the Fund has ranges of equity and fixed-income allocations, the types of equity or fixed-income securities or other investments invested in by the Fund and the proportion of such investments involve highly subjective judgments and the Fund is designed to reflect those judgments.As a consequence, a principal risk of the Fund involves the risk that those judgments may not anticipate actual market movements or the effect of economic conditions generally. ● Non-Diversification Risks.The Fund is “non-diversified” and therefore is not required to meet certain diversification requirements under federal securities laws.The Fund may invest a greater percentage of its assets in the securities of a single issuer.However, a decline in the value of an investment in a single issuer could cause the Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio. ● Sector Concentration Risks.To the extent that the Fund concentrates its investments in one or more sectors under the policies described in this prospectus, it may be subject to the risks affecting a particular sector more than would a more broadly diversified fund.Furthermore, each sector possesses particular risks that may not affect other sectors, including the risk that the securities of companies within that particular sector will underperform due to adverse economic conditions, regulatory or legislative changes or increased competition affecting the sector.The risks relating to specific sectors the Fund may invest in are set forth below: ● Commodities Sector Risks. To the extent that the Fund concentrates investments in the commodities sector, it will be subject to the risks of that sector, including changes in overall market movements, commodity index volatility, changes in interest rates, or factors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, and tariffs, fluctuation in prices of industrial metals, precious metals, agriculture, and livestock commodities due to factors such as changes in value, supply and demand, and governmental regulatory policies.Exposure to the commodities markets may subject the Fund to greater volatility than investments in traditional securities. ● Consumer Discretionary Sector Risks. To the extent that the Fund concentrates investments in the consumer discretionary sector, it will be subject to the risks of that sector, including negative changes in the domestic and international economies, interest rates, competition, consumer confidence, disposable household income, and consumer spending, and severe competition and changes in demographics and consumer tastes, which may have an adverse effect on the performance of these companies. ● Consumer Staples Sector Risks. To the extent that the Fund concentrates investments in the consumer staples sector, it will be subject to the risks of that sector, including negative changes in the domestic and international economies, interest rates, competition, consumer confidence, and consumer spending. These companies also are subject to the risk that government regulation could affect the permissibility of using various production methods and food additives, which regulations could affect company profitability. The success of food, household, and personal products companies may be strongly affected by consumer tastes, marketing campaigns, and other factors affecting supply and demand. ● Energy Sector Risks. To the extent that the Fund concentrates investments in the energy sector, it will be subject to the risks of that sector, including the effects of supply and demand both for their specific product or service and for energy products in general.The price of oil and gas, exploration and production spending, government regulation, world events, and economic conditions will likewise affect the performance of these companies.Securities of companies in the energy field are subject to swift price and supply fluctuations caused by events relating to international politics, energy conservation, the success of exploration projects, and tax and other governmental regulatory policies. ● Financials Sector Risks.To the extent that the Fund concentrates its investments in the financials sector, it will be subject to the risks of the sector, including risks that the financials sector may be adversely affected by changes in economic conditions and interest rates, as well as legislative initiatives, all of which may affect the profitability of companies in that sector. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 8 ● Health Care Sector Risks.To the extent that the Fund concentrates its investments in the health care sector, it will be subject to similar risks of the technology sector (discussed below), and additional risks including risks related to legislative and regulatory action, which may affect profitability of companies in that sector.Furthermore, companies in the health care sector are subject to government regulation of their products and services, a factor which could have a significant and possibly unfavorable effect on the price and availability of such products or services.Health care service provider companies are subject to the risk that government subsidy funds in the future may subject to great uncertainty, as well as risks related to changes in the regulation and operation of the private health insurance industry. ● Industrials Sector Risks. To the extent that the Fund concentrates investments in the industrials sector, it will be subject to the risks of that sector, including the effects supply and demand both for their specific product or service and for industrial sector products in general.Government regulation, world events, and economic conditions will affect the performance of these companies.These companies can also be cyclical, subject to sharp price movements, and significantly affected by government spending policies. ● Materials Sector Risks.To the extent that the Fund concentrates its investments in the materials sector, it will be subject to the risks of that sector.The materials sector includes companies involved with the discovery, development and processing of raw materials, including the mining and refining of metals, chemical producers and forestry products.Companies in the materials sector are subject to general risks posed by economic slow down or recession as well as market risk to the extent that investors prefer securities of issuers in other sectors perceived to offer greater opportunities for faster growth. ● Real Estate Sector Risks.To the extent that the Fund concentrates investments in the real estate sector, it will be subject to the risks of that sector, including risks related to possible declines in the value of real estate; risks related to general and local economic conditions; possible lack of availability of mortgage funds; overbuilding; extended vacancies of properties; increases in competition, property taxes, and operating expenses; changes in zoning laws; costs resulting from the clean-up of, and liability to third parties for damages resulting from, environmental problems; casualty or condemnation losses; uninsured damages from floods, earthquakes, or other natural disasters; limitations on and variations in rents; and changes in interest rates. ● Technology Sector Risks.To the extent that the Fund concentrates its investments in the technology sector, it will be subject to the risks of that sector, including competitive pressures of technology companies from new market entrances and technological obsolescence, as well as increased research and development costs and potential for greater governmental regulation.Competitive pressures may have a significant effect on the financial condition of companies in the technology sector.If technology continues to advance at an accelerated rate, and the number of companies and product offerings continues to expand, these companies could become increasingly sensitive to short product cycles and aggressive pricing. ● Telecommunications Sector Risks.To the extent that the Fund concentrates investments in the telecommunications sector, it will be subject to the risks of that sector, including the effects of government regulation of rates of return and services that may be offered.These companies are also subject to risks related to rapid obsolescence of their products and services resulting from changes in consumer tastes, intense competition, and strong market reactions to technological development. ● Utilities Sector Risks. To the extent that the Fund concentrates investments in the utilities sector, it will be subject to the risks of that sector, including risks related to government regulation and risks related to geographic location. ● Small and Medium Capitalization Risks.To the extent that the Fund invests in the equity securities of companies with small and medium size capitalizations, the Fund is subject to certain risks.Companies with small and medium size capitalizations often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility and risk of loss of the Fund’s assets. ● Liquidity Risks.The securities of many companies with small and medium size capitalizations may have less “float” (the number of shares that normally trade on a given day) and less interest in the market and therefore are subject to liquidity risk.Liquidity risk is the risk that certain securities may be difficult or impossible to sell at the time and price that the Fund would like to sell. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 9 ● Foreign Securities Risks.The Fund may invest in foreign securities.Foreign securities may involve more risks than those associated with U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, capital reinvestment, and resource self-sufficiency.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. ● Emerging Market Risks.The Fund may invest in foreign securities and/or ADRs of emerging market-domiciled companies.In addition to the risks of foreign securities in general, countries in emerging markets can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. ● Currency Risks. The risk that fluctuations in currency exchange rates will negatively affect securities denominated in, and/or receiving revenues in, foreign currencies.Adverse changes in currency exchange rates (relative to the U.S. dollar) may erode or reverse any potential gains from the Fund’s investment in securities denominated in a foreign currency or may widen existing losses. ● Derivatives Risk.The Fund may invest in derivative securities, specifically call and put options, for hedging purposes and to reduce Fund volatility, as well as direct investment.These are financial instruments that derive their performance from the performance of an underlying index or asset.Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund.The Fund could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge, or if the Fund is unable to liquidate a position because of an illiquid secondary market.Derivatives may also make the Fund’s portfolio less liquid and difficult to value, especially in declining markets, and the counterparty may fail to honor contract terms. ● Short Selling Risk. Short sales involve selling a security that the Fund borrows and does not own.The Fund may sell securities short only on a fully collateralized basis, as permitted by SEC interpretations.At the time of a short sale, the Fund will establish and maintain a segregated account consisting of liquid assets equal in value to the purchase price due on the settlement date under the short sale period.The value of the liquid assets will be marked to market daily.The Fund may engage in short sales if MAI anticipates that the security’s market purchase price will be less than its borrowing price.Short sales carry significant risk, including the risk of loss if the value of a security sold short increases prior to the scheduled delivery date, since the Fund must pay more for the security than it has received from the purchaser in the short sale. Disclosure of Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of its portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”).Disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annual reports to Fund shareholders are available free of charge, by contacting the Fund c/o U.S. Bancorp Fund Services, LLC, at 1-866-264-8783 and on the Fund’s website at www.usamutuals.com.The Form N-Q is available on the SEC’s website at www.sec.gov. Management of the Fund Under the laws of the State of Delaware, the Board of Trustees of USA MUTUALS (the “Trust”) is responsible for managing the Trust’s business and affairs.The Board of Trustees also oversees duties required by applicable state and federal law.The Trust has entered into an investment advisory agreement dated June 14, 2001 (the “Investment Advisory Agreement”) with MAI, pursuant to which MAI manages the investment of the assets of the Fund, subject to the oversight and review of the Board of Trustees. A discussion regarding the Board of Trustees’ basis for approving the Investment Advisory Agreement is included in the Fund’s semi-annual report to shareholders for the period ended September 30, 2011. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 10 The Advisor MAI, formerly known as “Mutuals.com, Inc.,” is located at Plaza of the Americas, 700 North Pearl Street, Suite 900, Dallas, Texas 75201 and serves as the investment advisor to the Fund.MAI is wholly-owned by Mutual Capital Alliance, Inc. (formerly known as Mutuals.com Holdings Corp.).MAI is a SEC-registered investment advisor. MAI is entitled to an annual advisory fee of 0.95% of the Fund’s average daily net assets.In addition, MAI has entered into an Expense Waiver and Reimbursement Agreement (the “Expense Agreement”) in which it has agreed to limit expenses to 2.00% and 2.75% of average net assets of the Fund for Class A shares and Class C shares, respectively.The Expense Agreement expires on July 31, 2013.Under the Expense Agreement, MAI may recapture waived or reimbursed expenses for a three-year period following such waiver or reimbursement under specified conditions.The Expense Agreement has the effect of lowering the overall expense ratio for the Fund and increasing the Fund’s overall return to investors during the time any such amounts are waived and/or reimbursed. Portfolio Manager Mr. Gerald Sullivan, Portfolio Manager, is responsible for the portfolio management of and investment research for the Fund.He has managed the Fund since June 1, 2011.Mr. Sullivan served as the President, Chief Compliance Officer, Treasurer and Portfolio Manager for the Industry Leaders Fund from March 1999 to June 2012.Mr. Sullivan also serves as the Chief Investment Officer of Claremont Investment Partners, LLC and patent holder of the Industry Leaders® Portfolio Strategy.Mr. Sullivan also served as President of Claremont Investment Partners, LLC from 1996 to 2008.Mr. Sullivan obtained his undergraduate degree from Columbia University and holds an M.B.A. from the University of Chicago’s Booth School of Business. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager and the portfolio manager’s ownership of securities in the Fund. Shareholder Information Choosing a Share Class The Fund offers both Class A and Class C shares in this Prospectus as well as Investor Class shares in a separate prospectus.The Vice Fund, a separate series of the Trust, also offers Class A, Class C and Investor Class shares through different prospectuses.Each class of shares has a different distribution agreement and expenses to provide for different investment needs.This allows you to choose the class of shares most suitable for you depending on the amount and length of investment and other relevant factors. Class A Shares.You can buy Class A shares at the public offering price, which is the NAV plus an up-front sales charge.The minimum initial amount of investment for Class A shares of the Fund and exchanges into the Fund from another fund in the USA Mutuals fund family is $1,000 for retirement accounts and $2,000 for other types of accounts.Subsequent investments in the Fund for all types of accounts may be made with a minimum investment of $100.You may qualify for a reduced sales charge, or the sales charge may be waived, as described below.The up-front sales charge also does not apply to Class A shares acquired through reinvestment of distributions.Class A shares are subject to a 12b-1 fee of up to 0.50%, which is lower than the 12b-1 fee for Class C shares.However, the Board of Trustees has currently authorized a 12b-1 fee of only 0.25% for Class A shares. Table of Contents - Prospectus - Generation Wave Growth Fund Class A and C 11 The up-front Class A sales charge and the commissions paid to dealers for the Fund is calculated as follows: When you invest this amount Sales Charge as a Percentage of Offering Price Sales Charge as a Percentage of Net
